Exhibit 10.1

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of
February 19, 2016 (the “Effective Date”) by and among Amicus Therapeutics, Inc.
(“Amicus” or the “Company”), a Delaware corporation with its principal place of
business at 1 Cedar Brook Drive, Cranbury, New Jersey 08512, Amicus Therapeutics
UK Limited (“Amicus UK,” and together with the Company, the “Companies”), a
private limited company incorporated under the laws of England and Wales with
company number 05541527 and its principal place of business at Phoenix House,
Oxford Road, Tatling End, Gerrards Cross, Buckinghamshire SL9 7AP United
Kingdom, and each Purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

 

BACKGROUND

 

The Companies desire to issue and sell to each Purchaser, and each Purchaser
desires to purchase from the Companies, unsecured promissory notes with an
aggregate principal amount of $50,000,000, and warrants to purchase common stock
of Amicus, in each case, as described in this Agreement and on the terms and
subject to the conditions set forth in this Agreement (the “Offering”). Of the
$50,000,000 of unsecured promissory notes to be issued by the Companies,
unsecured promissory notes with an aggregate principal amount of $15,000,000
will be issued by Amicus and unsecured promissory notes with an aggregate
principal amount of $35,000,000 will be issued by Amicus UK.

 

On February 19, 2016, pursuant to that certain Assignment and Assumption
Agreement, dated as of February 19, 2016, by and between Amicus and Amicus UK
(the “Assignment Agreement”), Amicus shall assign to Amicus UK, and Amicus UK
shall assume from Amicus, promissory notes with an aggregate principal amount of
$35,000,000 issued pursuant to that certain Note and Warrant Purchase Agreement,
by and among Amicus and the Purchasers, dated as of October 1, 2015 (the “Prior
Agreement”), in exchange for $35,000,000 million in cash.

 

TERMS

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties hereto, intending to be
legally bound, do hereby agree as follows:

 

1.                                      Definitions. The capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them below:

 

1.1                                          “Affiliate” means, with respect to
any specified Person, at any time, a Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such specified Person at such time. For purposes of this
definition, “control,” when used with respect to any specified Person, shall
mean (a) the direct or indirect ownership of more than 50% (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the total voting power of securities

 

--------------------------------------------------------------------------------


 

or other evidences of ownership interest in such Person or (b) the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through ownership of voting securities, by
contract or otherwise.

 

1.2                                          “Common Stock” means the common
stock of Amicus, par value $0.01 per share, and any other class of securities
into which such securities may hereafter be reclassified or changed into.

 

1.3                                          “Exchange Act” means the Securities
Exchange Act of 1934, as amended, together with the rules and regulations
promulgated thereunder.

 

1.4                                          “Holder” means each Person owning
of record Registrable Securities that have not been sold to the public.

 

1.5                                          “Lock-Up Period” has the meaning
ascribed to such term in Section 8.1.

 

1.6                                          “Material Adverse Effect” on or
with respect to an entity (or group of entities taken as a whole) means any
state of facts, event, change or effect that has had, or that would reasonably
be expected to have, a material adverse effect on the business, properties,
results of operations or financial condition of such entity (or of such group of
entities taken as a whole).

 

1.7                                          “Nasdaq” means the Nasdaq Stock
Market, Inc.

 

1.8                                          “Party” means a party to this
Agreement.

 

1.9                                          “Person” means any individual,
firm, corporation, partnership, limited liability company, trust, incorporated
or unincorporated association, joint venture, joint stock company, government
(or an agency or political subdivision thereof) or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.

 

1.10                                   “Pivotal Study” means a clinical trial or
study intended to provide data which a regulatory authority (e.g. United States
Food and Drug Administration) can use in making an approval decision.

 

1.11                                   “Registrable Securities” means (a) the
Warrants Shares and (b) any shares of Common Stock or other securities issued as
(or issuable upon the conversion or exercise of any warrant, right or other
security which is issued as) a dividend or other distribution with respect to,
or in exchange for or in replacement of, the Warrant Shares by way of stock
dividend, stock split or in connection with a combination of shares,
recapitalization or other reorganization or otherwise. Notwithstanding the
foregoing, as to any particular securities described above, once issued they
shall cease to be Registrable Securities when (i) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (ii) they shall have been distributed by
Holder pursuant to Rule 144 (or any successor provision) under the Securities
Act, (iii) such securities may be sold without volume restrictions pursuant to
Rule 144, as determined by the counsel to Amicus pursuant to a written opinion
letter to such

 

2

--------------------------------------------------------------------------------


 

effect, addressed and acceptable to Amicus’ transfer agent, or (iv) such
securities shall have been otherwise transferred in a private transaction in
which the rights under Section 7 hereof have not been assigned in connection
with such transfer.

 

1.12                                   “Registration Statement” means a
registration statement filed pursuant to the Securities Act.

 

1.13                                   “Rule 144” means Rule 144 promulgated
under the Securities Act, or any successor rule.

 

1.14                                   “SEC Guidance” means (a) any
publicly-available written guidance, or rule of general applicability of the SEC
staff, or (b) written comments, requirements or requests of the SEC staff to
Amicus in connection with the review of a Registration Statement.

 

1.15                                   “SEC” means the U.S. Securities and
Exchange Commission.

 

1.16                                   “SEC Reports” all materials filed by the
Company with the SEC, whether or not so required to have been filed.

 

1.17                                   “Securities” means the Notes, the
Warrants and the Warrant Shares.

 

1.18                                   “Securities Act” means the Securities Act
of 1933, as amended, together with the rules and regulations promulgated
thereunder.

 

1.19                                   “Trading Day” means a day on which the
Common Stock is traded on Nasdaq.

 

1.20                                   “Transaction Documents” means this
Agreement, the Notes, the Guarantee, the Warrants, and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

1.21                                   “VWAP” shall mean, for any date, the
price determined by the first of the following clauses that applies: (a) if the
Common Stock is then listed or quoted on a Trading Market, the daily volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Trading Market on which the Common Stock is then listed
or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30
a.m. (New York City time) to 4:02 p.m. (New York City time)), (b) if the OTC
Bulletin Board is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the OTC Bulletin
Board, (c) if the Common Stock is not then listed or quoted for trading on the
OTC Bulletin Board and if prices for the Common Stock are then reported in the
“Pink Sheets” published by Pink OTC Markets, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Company and reasonably acceptable to the
holders of a majority in interest of the Warrants then outstanding, the fees and
expenses of which shall be paid by the Company.

 

3

--------------------------------------------------------------------------------


 

1.22                                   “Warrant Shares” means the shares of
Common Stock issuable upon exercise of the Warrants.

 

2.                                      Purchase and Sale.

 

2.1                                          At the Initial Closing, on terms
and conditions as set forth herein, Amicus will issue and sell to the Purchasers
and the Purchasers will purchase from Amicus, Unsecured Promissory Notes in
substantially the form attached hereto as Exhibit A (the “Initial US Notes”), in
the principal amount set forth beneath the caption “Principal Amount of US
Notes” opposite each Purchaser’s name on Schedule A attached hereto, and Amicus
UK will issue and sell to the Purchasers and the Purchasers will purchase from
Amicus UK, Unsecured Promissory Notes in substantially the form attached hereto
as Exhibit B (the “Initial UK Notes,” and together with the Initial US Notes,
the “Initial Notes”), in the principal amount set forth beneath the caption
“Principal Amount of UK Notes” opposite each Purchaser’s name on Schedule A
attached hereto, against payment by such Purchaser to the Companies of a
purchase price equal to 100% of the principal amount of the Initial Notes
purchased (the “Purchase Price”). The parties agree that in full consideration
of the purchase price for the Initial Notes, each Purchaser shall surrender for
cancellation all notes and warrants acquired from the Company pursuant to the
Prior Agreement (the “Existing Securities”) and the Companies shall pay to each
Purchaser any unpaid interest accrued thereunder. The parties irrevocably agree
and confirm that the principal amounts due from the Companies to the Purchasers
under the Existing Securities shall be set-off against the principal amounts due
from the Purchasers to the Companies in connection with the purchase of the
Initial Notes, and such set-off shall be in full and final settlement and
discharge of any and all amounts, obligations and/or liabilities to make payment
as between the parties, in each case, for the purchase of the Initial Notes and
cancellation of the Existing Securities.

 

2.2                                          In addition, for every $1,000 of
the principal amount of Notes purchased by a Purchaser, the Company will issue
to such Purchaser a five-year warrant to purchase a number of shares of Common
Stock equal to (rounded down to the nearest whole share) (i) $300.00 divided by
the product of (x) the VWAP for the four (4) Trading Days beginning immediately
prior to the date of issuance of such Notes, provided that if such result is
less than $6.00 it shall be deemed to be $6.00 and if such result is more than
$7.00 it shall be deemed to be $7.00, and (y) 132.5% (“Reference Price”), and in
substantially the form attached hereto as Exhibit C (the “Initial Warrants”).

 

2.3                                          At any time following the date of
issuance of the Initial Notes and prior to the earlier of (i) the second (2nd)
anniversary of the Initial Closing Date and (ii) such date as the VWAP for any
four consecutive trading days of the Company’s common stock equals or exceeds
200.0% of the VWAP price as of the Initial Closing Date (the earlier of (i) and
(ii), the “Additional Notes End Date”), the Company will have the option (at its
sole discretion) to issue and sell to the Purchaser (i) up to $10,000,000
principal amount of additional notes at least 60 days following Committee for
Medicinal Products for Human Use (CHMP) positive opinion of migalastat in Europe
and (ii) up to $15,000,000 principal amount of additional notes at least 32 days
following start (i.e., dosing of the first patient) of a Pivotal Study for
ATB200 (such Notes, the “Additional Notes”, and together with the Initial Notes,
the “Notes”); provided that, at the time of such issuance of Additional Notes,
there has not occurred and be continuing any state of facts, event, change or
effect that

 

4

--------------------------------------------------------------------------------


 

has had, or that would reasonably be expected to have, a material adverse effect
on the business, properties, results of operations or financial condition of
Amicus. The Company may exercise its right pursuant to this Section 2.3 by
delivering written notice to the Purchasers on or prior to the Additional Notes
End Date, which notice shall indicate the aggregate amount of Additional Notes
that the Company intends to issue and sell to the Purchasers.  For the sake of
clarification, the Company shall not have the option to issue and sell
Additional Notes to the Purchasers on or after the Additional Notes End Date
unless notice thereof is delivered by the Company on or prior to the Additional
Notes End Date.”  All Additional Notes shall be issued on the same terms as the
Initial Notes, except that all Additional Notes will mature on October 1, 2021,
and will include warrants with the same terms as Initial Warrants (such
warrants, the “Additional Warrants,” and together with the Initial Warrants, the
“Warrants”). The purchase price for the Additional Notes shall be 100% of the
principal amount thereof and be paid in cash. All Additional Notes will be
issued by Amicus unless the Parties mutually agree otherwise.

 

2.4                                          The Company will provide a guaranty
of the obligations under the Initial UK Notes and any Additional Notes that may
be issued by Amicus UK in the form attached hereto as Exhibit D (the
“Guarantee”).

 

3.                                      Closings.

 

3.1                                          Closings. Subject to the
satisfaction or waiver of the conditions set forth in Section 6, the completion
of the sale and purchase of the Initial Notes and Initial Warrants (the “Initial
Closing”) or the completion of the sale and purchase of the Additional Notes and
Additional Warrants (each an “Additional Closing”, and collectively with the
Initial Closing, a “Closing”), as applicable, shall occur on the third business
day after the satisfaction or waiver (by the Party entitled to grant such
waiver) of the conditions to the applicable Closing set forth in Section 6
herein (other than those conditions that by their nature are to be satisfied at
a Closing, but subject to fulfillment or waiver of those conditions), or on such
other date as the parties shall mutually agree (each date on which a Closing
occurs, the “Closing Date,” and on such date as the Initial Closing occurs, the
“Initial Closing Date”).

 

3.2                                          Deliveries. Subject to the terms
and conditions hereof:

 

(a)      At the Initial Closing:

 

(i)                         each Purchaser shall deliver to Amicus such
Purchaser’s Existing Securities for cancellation and the Companies will pay such
Purchaser all outstanding accrued but unpaid interest on the notes purchased
pursuant to the Prior Agreement, to the account designated by such Purchaser at
least three business days prior to the Initial Closing;

 

(ii)                      Amicus or Amicus UK, as applicable, shall deliver to
such Purchaser, (i) an Initial Note, in the name of such Purchaser, representing
the aggregate principal amount of Initial Notes purchased by such Purchaser at
the Initial Closing set beside such Purchaser’s name on Schedule A, and (ii) for
each $1,000 principal amount of Initial Notes purchased by such Purchaser at the
Initial Closing, a Warrant, registered in the name of such Purchaser, to
purchase

 

5

--------------------------------------------------------------------------------


 

up to a number of Warrant Shares equal to (rounded down to the nearest whole
share) (i) $300.00 divided by (ii) the Reference Price; and

 

(iii)                   at the Initial Closing the Parties shall also deliver
the Guarantee and such other documents as are required to be delivered by the
Parties pursuant to the terms of this Agreement.

 

(b)  At each Additional Closing:

 

(i)                         each Purchaser shall deliver to Amicus or Amicus UK,
as applicable, such Purchaser’s share of the Purchase Price for the Additional
Notes by wire transfer on such Closing Date to an account specified by Amicus;

 

(ii)                      Amicus or Amicus UK, as applicable, shall deliver to
such Purchaser, (i) an Additional Note, in the name of such Purchaser,
representing the aggregate principal amount of the Additional Notes purchased by
such Purchaser at such Closing, and (ii) for each $1,000 principal amount of
Additional Notes purchased by such Purchaser at such Closing, a Warrant,
registered in the name of such Purchaser, to purchase up to a number of Warrant
Shares equal to (rounded down to the nearest whole share) (i) $300.00 divided by
(ii) (x) the VWAP for the four (4) Trading Days beginning immediately prior to
the date of issuance of such Notes, and (y) 132.5%;

 

(iii)                   at each such Additional Closing the Parties shall also
deliver the Guarantee and such other documents as are required to be delivered
by the Parties pursuant to the terms of this Agreement.

 

(c) As soon as practicable after each Closing, Amicus UK shall obtain a listing
for the Notes issued by it on the Cayman Islands Stock Exchange.

 

3.3                                          Location. Each Closing shall occur
at the offices of Amicus, located at 1 Cedar Brook Drive, Cranbury, New Jersey
08512 (or remotely via the exchange of signatures and documents) unless
otherwise agreed to in writing by the Parties.

 

4.                                      Representations and Warranties of the
Companies. The Companies hereby represent and warrant to the Purchasers as of
the date hereof and as of each Closing Date, as follows:

 

4.1                                          Organization and Good Standing.
Amicus is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to own, lease and operate its properties and carry on its business
as now conducted. Amicus UK is a private limited company incorporated under the
laws of England and Wales duly organized, validly existing and in good standing
under the laws of England and Wales and has all requisite corporate power and
authority to own, lease and operate its properties and carry on its business as
now conducted. The Companies are duly qualified and are in good standing as
foreign corporations in each jurisdiction in which the properties owned, leased
or operated, or the business conducted, by them requires such qualification
except where the failure to be so qualified or in good standing, individually or
in the aggregate, would not have

 

6

--------------------------------------------------------------------------------


 

a Material Adverse Effect.

 

4.2                                          Authorization. All corporate
actions on the part of the Companies, their officers, directors and stockholders
necessary for the authorization, execution and delivery of each of the
Transaction Documents and for the issuance of the Securities, have been taken.
The Companies have the requisite corporate power to enter into each of the other
Transaction Documents and to carry out and perform their obligations thereunder.
Each of the Transaction Documents have been duly authorized, executed and
delivered by the Companies, as applicable, and, upon due execution and delivery
by the Purchasers, each of the Transaction Documents will be a valid and binding
agreement of the Companies, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by equitable principles.

 

4.3                                          No Conflict With Other Instruments.
Neither the execution, delivery nor performance of any of the Transaction
Documents, nor the consummation by the Companies of the transactions
contemplated hereby or in the Transaction Documents will result in any violation
of, be in conflict with, cause any acceleration or any increased payments under,
or constitute a default under, with or without the passage of time or the giving
of notice: (a) any provision of Amicus’ certificate of incorporation or bylaws
as in effect on the date hereof or at such Closing; (b) any provision of Amicus
UK’s corporate documents as in effect on the date hereof or at such Closing;
(c) any provision of any law, regulation, judgment, decree or order to which the
Companies are a party or by which they or any of their assets is bound, (d) any
note, mortgage, contract, agreement, license, waiver, exemption, order or
permit, except in the case of (c) or (d) above, as would not, individually or in
the aggregate, have a Material Adverse Effect.

 

4.4                                          Compliance with Applicable Law.
Except as would not, individually or in the aggregate, have a Material Adverse
Effect, (i) the Companies have all permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, governmental entities that are required in order to
permit the Companies to own or lease properties and assets and to carry on their
business as presently conducted; (ii) the Companies have complied and are in
compliance with all statutes, laws, regulations, rules, judgments, orders and
decrees of all governmental entities applicable to them that relate to their
business, including but not limited to compliance with the U.S. Foreign Corrupt
Practices Act of 1977 (FCPA) (15 U.S.C. §§ 78dd-1, et seq.) and any applicable
similar laws in foreign jurisdictions in which the Companies are currently
conducting, or have previously conducted, their business or are currently
conducting, or have previously conducted, clinical trials; (iii) the Companies
have not received any notice alleging noncompliance, and, to the knowledge of
the Companies, the Companies are not under investigation with respect to, or
threatened to be charged, with any material violation of any applicable
statutes, laws, regulations, rules, judgments, orders or decrees of any
governmental entities; and (iv) Amicus has complied with the rules and
regulations of NASDAQ in connection with its securities listed for trading on
NASDAQ.

 

4.5                                          The Securities. The Securities to
be issued at such Closing are duly authorized and the shares of Common Stock,
when issued and paid for upon the exercise of and in accordance with the
Warrants, will be duly and validly issued, fully paid and nonassessable, free

 

7

--------------------------------------------------------------------------------


 

and clear of all liens and will not be subject to preemptive or similar rights
of stockholders (other than those imposed by the Purchaser). The Company has
reserved from its authorized and unissued Common Stock a sufficient number of
shares, free from preemptive rights, to provide for the issuance of the Warrant
Shares.

 

4.6                                          Governmental Consents. No consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority on the part of the Companies is required in connection
with the consummation of the transactions contemplated by the Transaction
Documents, except for notices required or permitted to be filed with certain
state and federal securities commissions, which notices will be filed on a
timely basis.

 

4.7                                          SEC Reports; Financial Statements. 
The Company has filed all reports required to be filed by it under Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) of the
Exchange Act, for the twelve months preceding such Closing Date (or such shorter
period as the Company was required by law to file such reports) on a timely
basis.  As of their respective dates, all SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the SEC promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.

 

4.8                                          Litigation. There is no Action (as
defined below) which (i) adversely affects or challenges the legality, validity
or enforceability of this Agreement or any Transaction Document or the
Securities or (ii) except as disclosed in the SEC Reports, is reasonably likely
to have a Material Adverse Effect, individually or in the aggregate, if there
were an unfavorable decision. For purposes of this Agreement, “Action” means any
action, suit, inquiry, notice of violation, proceeding (including any partial
proceeding such as a deposition) or investigation pending against the Company,
any subsidiary of the Company or any of their respective properties or any
officer, director or employee of the Company or any subsidiary of the Company
acting in his or her capacity as an officer, director or employee before or by
any federal, state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

 

4.9                                          No General Solicitation. Assuming
the accuracy of the Purchasers’ representations and warranties set forth in
Section 5.3 of this Agreement, none of the Company, any of its affiliates or any
Person acting on its or their behalf (other than any Purchaser, to which no
representations are being made), has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D, as promulgated under
the Securities Act) in connection with the offer or sale of the Securities.

 

4.10                                   No Integrated Offering.  None of the
Company, any of its affiliates, or any Person acting on their behalf has,
directly or indirectly, made any offers or sales of any security or

 

8

--------------------------------------------------------------------------------


 

solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act or cause this
offering of the Securities to be integrated with prior offerings of the
Company’s securities for purposes of the Securities Act.

 

4.11                                   Private Placement.  Assuming the accuracy
of the Purchasers’ representations and warranties set forth in Section 5.3 of
this Agreement, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers hereunder.

 

5.                                      Representations And Warranties Of
Purchasers. Each Purchaser, severally and not jointly, hereby represents and
warrants to the Companies as of the date hereof and as of each Closing Date as
follows:

 

5.1                                          Legal Power. Purchaser has the
requisite corporate power to enter into each of the Transaction Documents, and
to carry out and perform its obligations under the terms of the Transaction
Documents.

 

5.2                                          Due Execution. Each of the
Transaction Documents have been duly authorized, executed and delivered by
Purchaser, and, upon due execution and delivery by the Companies, each of the
Transaction Documents will be a valid and binding agreement of Purchaser, except
as enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles.

 

5.3                                          Investment Representations. In
connection with the offer, purchase and sale of the Securities, each Purchaser
makes the following representations:

 

(a)      each Purchaser is acquiring the Securities, for its own account, not as
nominee or agent, for investment and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act.

 

(b)      each Purchaser understands that:

 

(i)                      the Securities have not been registered under the
Securities Act by reason of a specific exemption therefrom, that such securities
may be required to be held by it indefinitely under applicable securities laws,
and that each Purchaser must, therefore, bear the economic risk of such
investment indefinitely, unless a subsequent disposition thereof is registered
under the Securities Act or is exempt from such registration;

 

(ii)                   the Notes issued by Amicus UK are privately placed with
the Purchasers and no prospectus has been prepared for the purposes of Directive
2003/71/EC (as amended including by Directive 2010/73/EU, the “Prospectus
Directive”) and no prospectus will be prepared or approved by any competent
authority of any European Economic Area member state or published for the
purposes of the Prospectus Directive. As a result, the Notes issued by Amicus UK
may not be offered or sold to persons in the European Economic Area other than
to “qualified investors” as defined under the Prospectus Directive. Furthermore,
each Purchaser understands that the offering of the Notes by Amicus UK has not
been approved by an authorised person for the purposes of section 21 of the
Financial Services and Markets Act 2000 (the

 

9

--------------------------------------------------------------------------------


 

“FSMA”). Accordingly, documents and/or materials related to the offering of the
Notes by Amicus UK are not being distributed to, and must not be passed on to,
the general public in the United Kingdom. The communication of such documents
and/or materials is exempt from the restriction on financial promotions under
section 21 of the FSMA on the basis that it is only directed at and may be
communicated to (i) persons who are outside the United Kingdom or
(ii) investment professionals falling within Article 19(5) of the Financial
Services and Markets Act 2000 (Financial Promotion) Order 2005 (the “Order”) or
(iii) persons falling within Article 49(2)(a) to (d) of the Order or
(iv) persons to whom it may otherwise lawfully be communicated (all such persons
together being referred to as “relevant persons”). No invitation, offer or
agreement to subscribe, purchase or otherwise acquire the Notes issued by Amicus
UK may be proposed or made other than with relevant persons. Any person who is
not a relevant person should not act or rely on any documents and/or materials
related to the offering of the Notes by Amicus UK or any of its contents.

 

(iii)                each Note, each Warrant and each certificate representing
Warrant Shares (unless a Registration Statement has become effective prior to
issuance of the Warrant Shares) will be endorsed with the following legend:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

in addition, each Note issued by Amicus UK shall bear the following legend:

 

THE NOTES MAY NOT BE OFFERED OR SOLD TO PERSONS IN THE EUROPEAN ECONOMIC AREA
OTHER THAN TO QUALIFIED INVESTORS AS DEFINED UNDER DIRECTIVE 2003/71/EC (AS
AMENDED, INCLUDING BY DIRECTIVE 2010/73/EU AND INCLUDES ANY RELEVANT
IMPLEMENTING MEASURE IN THE RELEVANT MEMBER STATE) (THE “PROSPECTUS DIRECTIVE”)
AND IN CIRCUMSTANCES WHICH DO NOT REQUIRE THE ISSUER TO PUBLISH A PROSPECTUS
PURSUANT TO ARTICLE 3 OF THE PROSPECTUS DIRECTIVE. THE NOTES MAY NOT BE OFFERED
OR SOLD TO PERSONS IN THE UNITED KINGDOM OTHER THAN TO (I) INVESTMENT
PROFESSIONALS FALLING WITHIN ARTICLE 19(5) OF THE FINANCIAL SERVICES AND MARKETS
ACT 2000 (FINANCIAL PROMOTION) ORDER 2005 (THE “ORDER”) OR (II) HIGH NET WORTH
COMPANIES AND OTHER PERSONS FALLING WITHIN ARTICLE 49(2)(A) TO (D) OF THE ORDER.

 

10

--------------------------------------------------------------------------------


 

; and

 

(iv)               Amicus will not, and will instruct its transfer agent not to,
as applicable, register the transfer of any of the Securities, or any portion
thereof, unless the conditions specified in the foregoing legends are satisfied.

 

(c)       Each Purchaser has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Securities to be purchased hereunder.

 

(d)      Each Purchaser is an “accredited investor” as such term is defined in
Rule 501(a) of the rules and regulations promulgated under the Securities Act
and is not located or resident within the European Economic Area or the United
Kingdom.

 

(e)       No Purchaser is purchasing any of the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(f)        Each Purchaser understands and acknowledges that the Companies may
cut back (i) the number of Warrants to be purchased by such Purchaser to the
extent necessary to prevent such Purchaser’s aggregate holdings of Common Stock
with its Affiliates to exceed 19.9% of all Common Stock outstanding following
the Offering and (ii) the aggregate number of Warrants offered to the extent
such aggregate number is in excess of 19.9% of all Common Stock outstanding
prior to the Offering. Notwithstanding the foregoing, the Purchasers shall have
no obligation to purchase any Notes or Warrants to the extent such purchase
would increase such Purchaser’s ownership in excess of 19.9%.

 

6.                                      Conditions To Closing.

 

6.1                                          Conditions to Obligations of
Purchasers at a Closing. Each Purchaser’s obligation to purchase the Notes and
Warrants, as applicable, at each Closing is subject to the fulfillment, on or
prior to a Closing, of all of the following conditions:

 

(a)      Representations and Warranties. The representations and warranties made
by the Companies in Section 4 shall be true and correct in all material respects
on such Closing Date (other than representations and warranties made as of a
particular date, in which case such representations and warranties shall be true
and correct as of such particular date) with the same force and effect as if
they had been made on and as of such date, and a certificate duly executed by an
officer of each of the Companies, to the effect of the foregoing, shall be
delivered to each Purchaser.

 

(b)      Performance of Obligations. The Companies shall have performed and
complied in all material respects with all obligations and conditions herein
required to be performed or complied with by it on or prior to such Closing and
a certificate duly executed by an officer of each of the Companies, to the
effect of the foregoing, shall be delivered to each Purchaser.

 

11

--------------------------------------------------------------------------------


 

(c)       Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at such Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Purchasers, and each Purchaser shall have received
all such counterpart originals or certified or other copies of such documents as
it may reasonably request.

 

(d)      Qualifications; Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Notes and Warrants shall have been duly obtained and shall be
effective on and as of such Closing.

 

6.2                         Conditions to Obligations of the Companies at a
Closing. The Companies’ obligation to issue and sell the Notes and Warrants at a
Closing to each respective Purchaser is subject to the fulfillment, on or prior
to a Closing, of the following conditions by such Purchaser:

 

(a)      Representations and Warranties. The representations and warranties made
by the Purchasers in Section 5 shall be true and correct in all material
respects on such Closing Date with the same force and effect as if they had been
made on and as of such date, and a certificate duly executed by an officer of
Purchaser, to the effect of the foregoing, shall be delivered to the Companies.

 

(b)      Performance of Obligations. Each Purchaser shall have performed and
complied in all material respects with all agreements and conditions herein
required to be performed or complied with by it on or before such Closing, and a
certificate duly executed by an officer of each Purchaser, to the effect of the
foregoing, shall be delivered to the Companies.

 

(c)       Qualifications; Legal Investment. All authorizations, approvals, or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful sale and
issuance of the Notes and Warrants shall have been duly obtained and shall be
effective on and as of such Closing.

 

6.3                                          Condition to Obligations of each
Party at a Closing. The obligations of the Companies and Purchasers to
consummate the transactions contemplated to occur at a Closing shall be subject
there being no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction or other order enacted,
entered, promulgated, enforced or issued by any governmental entity or other
legal restraint or prohibition preventing the consummation of the transactions
contemplated by the Transaction Documents shall be in effect.

 

7.                                      Registration Rights.

 

7.1                                          Registration. As soon as
practicable after the issuance of any Warrant Shares, but in no event later than
fifteen (15) calendar days after the date of such issuance, Amicus shall prepare
and file with the SEC, and cause to be declared automatically and immediately
effective at the time of such filing, one or more Registration Statements
covering the resale of all, or such

 

12

--------------------------------------------------------------------------------


 

portion as permitted by SEC Guidance (provided that, Amicus shall use
commercially reasonable efforts to advocate with the SEC for the registration of
the maximum number of the Registrable Securities permitted by SEC Guidance), of
the Registrable Securities; provided, that, if Amicus is not a “well known
seasoned issuer” within the meaning of Rule 405 under the Securities Act or is
otherwise not eligible to file an automatic shelf registration statement, Amicus
shall use its reasonable best efforts to cause a Registration Statement to be
declared effective (including, without limitation, the execution of any required
undertaking to file post-effective amendments) as promptly as possible after the
filing thereof, but in any event prior to the date which is ninety (90) days
thereafter.  Each Registration Statement shall be (x) on Form S-3 (except if
Amicus fails to meet one or more of the registrant requirements specified in
General Instruction I.A. on Form S-3, such registration shall be on another
appropriate form in accordance herewith that allows for the Registrable
Securities covered thereby to be registered on a delayed and continuous basis)
or (y) pursuant to Rule 424(b) under the Securities Act, a prospectus supplement
that shall be deemed to be part of an existing “shelf” registration statement in
accordance with Rule 430B under the Securities Act and shall permit a delayed or
continuous offering.  Amicus shall cause all Registrable Securities to be listed
on NASDAQ and to comply with the listing requirements of NASDAQ, including all
corporate governance requirements.

 

7.2                                          Expenses Of Registration. Amicus
shall pay all fees and expenses incurred by it in connection with any
registration, qualification, exemption or compliance by Amicus in the
performance of its obligations pursuant to this Section 7, whether or not any
Registrable Securities are sold pursuant to a Registration Statement, and
including all registration and filing fees, exchange listing fees, and the fees
and expenses of counsel and accountants for Amicus.  Each Holder shall pay any
expenses incurred by it in connection with the performance of its obligations
under or in compliance with this Section 7.

 

7.3                                          Obligations Of Amicus. In the case
of registration, qualification, exemption or compliance effected by Amicus
pursuant to the Transaction Documents, Amicus will, upon request of any Holder,
inform such Holder as to the status of such registration, qualification,
exemption and compliance. Amicus shall, at its expense and in addition to its
obligations under Section 7.1, as expeditiously as reasonably possible:

 

(a)      Use its reasonable best efforts (i) to maintain the continuous
effectiveness of each Registration Statement (and maintain the current status of
the prospectus or prospectuses contained therein) until the earlier of such time
as (A) all such shares of Registrable Securities having been sold pursuant to
such Registration Statement, (B) all Registrable Securities can be freely sold
without volume limitations pursuant to Rule 144 (including at such times as the
holder may be deemed to be an affiliate of the Company at the time of resale)
and (C) twenty-four calendar months from the date of effectiveness of the
Registration Statement (the “Registration Period”), and (ii) subject to
Section 7.3(k), to take such other actions as are necessary to permit the
Holders to sell such Registrable Securities without restriction as promptly as
practicable pursuant to such Registration Statement. In the case of any
Registration Statement that is an automatic shelf registration statement, a new
registration statement pursuant to Rule 415(a)(6) with respect to the
Registrable Securities will be deemed to be an amendment to such Registration
Statement for purposes of this Section 7, and references in this Section 7 to a
Registration Statement, except in clause (ii) above, shall include such new
registration statement.

 

13

--------------------------------------------------------------------------------


 

(b)      advise Holders promptly (and, in any event, within five business days):

 

(i)                      when the Registration Statement or any amendment
thereto has been filed with the SEC and when the Registration Statement or any
post-effective amendment thereto has become effective;

 

(ii)                   of the receipt by Amicus of any notification from the SEC
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any proceedings for such purpose;

 

(iii)                of the receipt by Amicus of any notification with respect
to the suspension of the qualification of the Registrable Securities included
therein for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and

 

(iv)               of the occurrence of any event that requires the making of
any changes in the Registration Statement or the prospectus so that, as of such
date, the statements therein are not misleading and do not omit to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the prospectus, in the light of the circumstances under
which they were made) not misleading;

 

(c)       use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement as soon as reasonably
practicable;

 

(d)      if any Holder so requests in writing, promptly furnish to such Holder,
without charge, at least one copy of such Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
and, if explicitly requested, all exhibits in the form filed with the SEC;

 

(e)       during the Registration Period, promptly deliver to each Holder,
without charge, at least one copy of the prospectus included in such
Registration Statement and any amendment or supplement thereto and as many
additional copies as each Holder may reasonably request; and Amicus consents to
the use, consistent with the provisions hereof, of the prospectus or any
amendment or supplement thereto by each Holder in connection with the offering
and sale of the Registrable Securities covered by the prospectus or any
amendment or supplement thereto;

 

(f)        during the Registration Period, if a Holder so requests in writing,
deliver to such Holder, without charge, (i) one copy of the following documents,
other than those documents available via EDGAR (and excluding, in each case,
exhibits thereto): (A) its annual report to its stockholders, if any (which
annual report will contain financial statements audited in accordance with GAAP
by a firm of certified public accountants of recognized standing), (B) if not
included in substance in its annual report to stockholders, its annual report on
Form 10-K (or similar form), (C) its definitive proxy statement with respect to
its annual meeting of stockholders, (D) each of its quarterly reports to its
stockholders, and, if not included in substance in its quarterly reports to
stockholders, its quarterly report on Form 10-Q (or similar form), and (E) a
copy of the Registration Statement; and (ii) if explicitly requested, any
exhibits filed with respect to the

 

14

--------------------------------------------------------------------------------


 

foregoing;

 

(g)       comply in all material respects with all applicable rules and
regulations of the SEC which could affect the resale of the Registrable
Securities;

 

(h)      use its reasonable best efforts to cause all Registrable Securities to
be listed on each securities exchange or market, if any, on which equity
securities issued by Amicus have been listed;

 

(i)          use its reasonable best efforts to take all other steps necessary
to effect the registration of the Registrable Securities contemplated hereby and
to enable the Holders to sell Registrable Securities under Rule 144; and

 

(j)            at least three (3) Business Days prior to the filing of the
Registration Statement or any prospectus or any amendments or supplements
thereto, or comparable statements under securities or state “blue sky” laws of
any jurisdiction, or any free writing prospectus related thereto, or before
sending a response to an SEC comment letter related to the Registration
Statement, Amicus shall furnish to counsel for the Holders copies of reasonably
complete drafts of all such documents proposed to be filed (including all
exhibits thereto and each document incorporated by reference therein to the
extent then required by the rules and regulations of the SEC), which documents
will be subject to the review and comment of counsel for the Holders, and Amicus
shall consider in good faith the changes reasonably requested by counsel for the
Holders prior to making any such filing; provided that, in the case of this
clause (j), Amicus will not be required to delay the filing of the Registration
Statement or any amendment or supplement thereto to incorporate any comments to
the Registration Statement or any amendment or supplement thereto by or on
behalf of any Holder if such comments would require a delay in the filing of
such Registration Statement, amendment or supplement, as the case may be.

 

(k)         With respect to any Registration Statement that has been filed
pursuant to Section 7.1, (i) upon the issuance by the SEC of any stop order
suspending the effectiveness of any Registration Statement or the initiation of
any proceedings for that purpose; (ii) if any Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference shall contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading (including, in any such case, as a result of
the non-availability of financial statements); or (iii) if, in the good faith
judgment of Amicus following consultation with legal counsel, it would be
detrimental to Amicus or its stockholders for resales of Registrable Securities
to be made pursuant to the Registration Statement due to (A) the existence of a
material development or potential material development involving Amicus that
Amicus would be obligated to disclose or incorporate by reference in the
Registration Statement, which disclosure would be premature or otherwise
inadvisable at such time, or (B) interference with an actual or potential
material financing or business combination transaction involving Amicus,
(I)(1) in the case of clause (ii) above, but subject to clause (iii) above,
Amicus shall as promptly as reasonably practicable prepare and file a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus so that such Registration Statement or prospectus does not
contain any untrue statement of a material fact or omit to state any material

 

15

--------------------------------------------------------------------------------


 

fact required to be stated therein or necessary to make the statements therein
not misleading, and in the case of a post-effective amendment to a Registration
Statement, use reasonable best efforts to cause it to become effective as
promptly as reasonably practicable and (2) in the case of clause (i) above, use
reasonable best efforts to cause such stop order to be lifted, and (II) Amicus
shall give notice to the Holders that the availability of such Registration
Statement is suspended and, upon receipt of any such notice, each Holder agrees
that it shall not sell any of the registered securities pursuant to a
Registration Statement until such Holder or counsel for the Holders is notified
by Amicus of the effectiveness of the post-effective amendment to a Registration
Statement provided for in clause (I) above, or until it is notified in writing
by Amicus that the Registration Statement may be used.  In connection with any
circumstance covered by clause (iii) above, Amicus shall be entitled to exercise
its rights pursuant to this Section 7.3(k) to suspend the availability of the
Registration Statement for no more than thirty (30) consecutive days and an
aggregate of sixty (60) days in any 180-day period, provided however, to the
extent Registrable Securities remain outstanding, the 180 day Registration
Period set forth in Section 7.3(a) shall be extended by the duration of any
suspension pursuant to this Section 7.3(k).  Amicus shall promptly notify
counsel for the Holders upon the receipt of any comment letter or request by the
SEC, state securities authority or other Governmental Entity for amendments or
supplements to any Registration Statement or the prospectus related thereto or
for additional information.

 

7.4                                          Furnishing Information.  Each
selling Holder (i) shall furnish to Amicus such information regarding
themselves, their relationship to Amicus and its Affiliates, their beneficial
ownership of Warrants, Common Stock, the Registrable Securities held by them,
and the intended method of disposition of such securities as is required to be
included under the Securities Act in a Registration Statement (or any amendment
thereto) or any prospectus with respect to such selling Holder, (ii) shall
comply with the prospectus delivery requirements under the Securities Act in
connection with the sale or other distribution of Registrable Securities
pursuant to a Registration Statement, and (iii) shall report to Amicus all sales
or other distributions by such Holder of Registrable Securities pursuant to a
Registration Statement. No selling Holder shall use any free writing prospectus
(as defined in Rule 405 under the Securities Act) in connection with the sale of
Registrable Securities without the prior written consent of Amicus. It shall be
a condition precedent to the obligations of Amicus to take any action pursuant
to Section 7.1 with respect to the Registrable Securities of any selling Holder
that such selling Holder furnish to Amicus the information required by clause
(i) above within a reasonable time prior to Amicus’s obligation to file such
Registration Statement.

 

7.5                                          Indemnification; Contribution.

 

(a)         Amicus shall indemnify and hold harmless each Holder (including the
employees, agents, representatives, officers and directors of each Purchaser and
its Affiliates) (each a “Purchaser Indemnitee”) from and against any and all
losses, claims, damages, liabilities and expenses (including reasonable costs of
investigation) arising out of, directly or indirectly, any untrue statement of a
material fact contained in any Registration Statement or any other document
filed in accordance with this Section 7, or any omission to state therein a fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that Amicus will not be liable in any such case
to the extent that any such

 

16

--------------------------------------------------------------------------------


 

Damages arise out of, directly or indirectly, any untrue statement or omission,
made in reliance upon and in conformity with written information furnished in
writing to Amicus by such Holder specifically and expressly for inclusion in
such document.

 

(b)         Each Holder shall indemnify and hold harmless Amicus, and its
respective directors, officers, employees and each Person who controls Amicus
(within the meaning of the Securities Act and the Exchange Act) from and against
any and all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation) arising out of, directly or indirectly, any
untrue statement of a material fact contained in any Registration Statement or
any other document filed in accordance with this Section 7, or any omission to
state therein a fact required to be stated therein or necessary to make the
statements therein not misleading, if such statement or omission was made in
reliance upon and in conformity with any information concerning such Holder
furnished in writing to Amicus by such Holder specifically for use in the
preparation of such document.

 

(c)          Each Person entitled to indemnification hereunder (the “Indemnified
Party”) agrees to give prompt written notice to the indemnifying party (the
“Indemnifying Party”) after the receipt by the Indemnified Party of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which the Indemnified Party intends to claim
indemnification or contribution pursuant to the Transaction Documents; provided,
however, that the failure to so notify the Indemnifying Party shall not relieve
the Indemnifying Party of any liability that it may have to the Indemnified
Party hereunder unless, and only to the extent that, such failure results in the
Indemnifying Party’s forfeiture of substantive rights or defenses.  If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party.  The
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel (other than reasonable costs of investigation) shall be paid by the
Indemnified Party unless (i) the Indemnifying Party agrees to pay the same,
(ii) the Indemnifying Party fails to assume the defense of such action with
counsel reasonably satisfactory to the Indemnified Party in its reasonable
judgment or (iii) the named parties to any such action (including any impleaded
parties) have been advised by such counsel that either (x) representation of
such Indemnified Party and the Indemnifying Party by the same counsel would be
inappropriate under applicable standards of professional conduct or (y) there
may be one or more legal defenses available to it which are different from or
additional to those available to the Indemnifying Party.  In either of such
cases, the Indemnifying Party shall not have the right to assume the defense of
such action on behalf of such Indemnified Party.  No Indemnifying Party shall be
liable for any settlement entered into without its written consent (other than
in the case where the Indemnifying Party is unconditionally released from
liability and its rights are not adversely effected), which consent shall not be
unreasonably withheld.

 

(d)         If the indemnification provided for in this Section 7.5 from the
Indemnifying Party pursuant to applicable law is unavailable to an Indemnified
Party hereunder in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then the Indemnifying

 

17

--------------------------------------------------------------------------------


 

Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable
considerations.  The relative faults of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, Knowledge, access to
information and opportunity to correct or prevent such action.  The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitations set forth in Sections 7.5(a), (b) and (c), any legal or other fees,
charges or expenses reasonably incurred by such party in connection with any
investigation or proceeding.  The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 7.5(d) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.  No Person guilty of an intentional or fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person.

 

7.6                                          Rule 144 Reporting. In order to
make the benefits of the rules and regulations of the SEC that may permit the
sale of the Registrable Securities to the public without registration available
to the Holders, Amicus agrees to use reasonable best efforts to:

 

(a)      make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous
rule promulgated under the Securities Act, at all times after the Effective
Date;

 

(b)      file with the SEC, in a timely manner, all reports and other documents
required of Amicus under the Exchange Act; and

 

(c)       so long as any Holder owns any Registrable Securities, furnish such
Holders forthwith upon request: (i) a written statement by Amicus as to its
compliance with the reporting requirements of Rule 144 under the Securities Act,
and of the Exchange Act; (ii) a copy of the most recent annual or quarterly
report of Amicus; and (iii) such other reports and documents as a Holder may
reasonably request in availing itself of any rule of regulation of the SEC
allowing it to sell any such securities without registration.

 

7.7                                          Assignment of Registration Rights.
The rights and obligations under this Section 7 may only be assigned by a Holder
to a transferee or assignee of Registrable Securities that is (a) an Affiliate
or (b) a successor (by operation of law or otherwise) to substantially all the
business or assets of such Holder; provided, however, that such attempted
assignment shall be void unless (i) such Holder, within 30 days after such
transfer, furnishes to Amicus written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned, and (ii) such transferee agrees to be
subject to all obligations and restrictions with respect to the Registrable
Securities set forth in this

 

18

--------------------------------------------------------------------------------


 

Agreement.

 

8.                                      Miscellaneous.

 

8.1                                          Termination. This Agreement may be
terminated by any Purchaser, as to such Purchaser’s obligations hereunder only
and without any effect whatsoever on the obligations between the Companies and
the other Purchasers, by written notice to the other parties, if the Initial
Closing has not been consummated on or before February 29, 2016; provided,
however, that no such termination will affect the right of any Party to sue for
any breach by the other Party (or Parties). In the event of termination of this
Agreement by the Purchasers, this Agreement shall forthwith become void and have
no effect, without any liability or obligation on the part of the Purchasers or
the Companies other than the provisions of this Section 8.1, and except to the
extent that such termination results from an intentional breach by a party of
its representations, warranties, covenants or agreements set forth in this
Agreement.

 

8.2                                          Governing Law. All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof that would require the application of
the laws of any other jurisdiction. Each Party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such Party at the
address in effect for notices to it under the Transaction Documents and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any other manner permitted by law.

 

8.3                                          Execution. This Agreement may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by the Parties and delivered to the other Parties,
it being understood that the Parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

8.4                                          Public Statements. Any statement to
the public regarding the Transaction Documents or the transactions contemplated
thereby shall be approved in advance by the Companies and the Purchasers, except
as otherwise required by law, rule, regulation, legal process or applicable SEC
Guidance.

 

8.5                                          Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the Parties and
their successors and permitted assigns. The Companies may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of Purchasers purchasing at least 85% of the outstanding principal
amount of the Notes issuable hereunder. Subject to Section 7.7, any Purchaser
may assign any or all of its rights under this

 

19

--------------------------------------------------------------------------------


 

Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions of the Transaction Documents
that apply to the “Purchasers.”

 

8.6                                          Entire Agreement. The Transaction
Documents, together with the exhibits and schedules hereto, contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters (other than confidentiality agreements to which
Amicus or Amicus UK is a party to with the Purchasers), which the Parties
acknowledge have been merged into such documents, exhibits and schedules.

 

8.7                                          Separability. If any term,
provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and the Parties hereto shall use their commercially reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

8.8                                          Rescission and Withdrawal Right.
Notwithstanding anything to the contrary contained in (and without limiting any
similar provisions of) any of the other Transaction Documents, whenever any
Purchaser exercises a right, election, demand or option under a Transaction
Document and the Companies do not timely perform their related obligations
within the periods therein provided, then such Purchaser may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Companies, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

8.9                                          Replacement of Securities. If any
certificate or instrument evidencing any Securities is mutilated, lost, stolen
or destroyed, Amicus shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof (in the case of mutilation), or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Amicus of such loss, theft
or destruction. The applicant for a new certificate or instrument under such
circumstances may also be required to pay a customary bond and any reasonable
third-party costs associated with the issuance of such replacement Securities.

 

8.10                                   Remedies. In addition to being entitled
to exercise all rights provided herein or granted by law, including recovery of
damages, each of the Purchasers and the Companies will be entitled to specific
performance under the Transaction Documents. The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations contained in the Transaction Documents and hereby agrees
to waive and not to assert in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

8.11                                   Independent Nature of Purchasers’
Obligations and Rights. The obligations of

 

20

--------------------------------------------------------------------------------


 

each Purchaser under any Transaction Document are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.

 

8.12                                   Amendment and Waiver. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Companies and Purchasers purchasing at least
85% of the principal amount of the Notes issuable hereunder or, in the case of a
waiver, by the Party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

8.13                                   Notices. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature
pages attached hereto on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (c) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto.

 

8.14                                    Fees and Expenses. Except as expressly
set forth in the Transaction Documents to the contrary, each Party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Amicus shall
pay all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the delivery of any Securities to the Purchasers.

 

8.15                                    Titles and Subtitles. The headings
herein are for convenience only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.

 

21

--------------------------------------------------------------------------------


 

8.16                                   Counterparts; Effectiveness. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.
This Agreement shall become effective when each Party hereto shall have received
counterparts thereof signed and delivered (by telecopy or other electronic
means) by the other Parties hereto.

 

8.17                                   Construction. The Parties agree that each
of them and/or their respective counsel has reviewed and had an opportunity to
revise the Transaction Documents and, therefore, the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of the Transaction Documents or any
amendments hereto.

 

8.18                                   No Third-Party Beneficiaries. This
Agreement is intended for the benefit of the Parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

8.19                                   Release. Each Purchaser hereby
irrevocably and unconditionally releases and forever discharges the Company, its
subsidiaries and each of their respective current and former directors,
officers, employees, fiduciaries, representatives, affiliates, shareholders,
controlling persons, successors and assigns (each, a “Releasee”) from any and
all actions, causes of action, claims, suits, setoffs, demands, proceedings,
orders, obligations, contracts, agreements, debts, damages and other liabilities
whatsoever, whether known or unknown, suspected or unsuspected, both at law and
in equity (collectively, “Claims”) which any of the Purchasers now has, has ever
had, or may hereafter have against a Releasee, related to the purchase of the
notes and warrants pursuant to the Prior Agreement.  The Purchasers agree that
this Section 8.19 shall act as a release of any and all Claims that may arise
from conduct prior to the date of this Agreement whether such Claims are known,
unknown, foreseen, or unforeseen, liquidated or unliquidated, choate or
inchoate, notwithstanding Section 1542 of the California Civil Code which
provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The Parties understand and acknowledge the significance and consequence of such
specific waiver of Section 1542 and laws of similar import of Delaware and
hereby assume full responsibility for any injuries, damages, losses, or
liability that they may hereafter incur from, arising out of or otherwise by
virtue of the Prior Agreement.

 

8.20                                   Consent to the Assignment of Existing
Securities. Pursuant to Section 8.5 of the Prior Agreement, Amicus, Amicus UK
and the Purchasers hereby consent the assignment by Amicus to Amicus UK and the
assumption by Amicus UK from Amicus, of promissory notes with an aggregate
principal amount of $35,000,000 issued pursuant to the Prior Agreement, as
contemplated by the Assignment Agreement.

 

22

--------------------------------------------------------------------------------


 

[Signature pages follow]

 

23

--------------------------------------------------------------------------------


 

This Note and Warrant Purchase Agreement is hereby executed as of the date first
above written.

 

 

COMPANIES:

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Bradley L. Campbell

 

Name: Bradley L. Campbell

 

Title: President and COO

 

 

 

Address:

1 Cedar Brook Drive

 

 

Cranbury, NJ 08512

 

 

 

AMICUS THERAPEUTICS UK LIMITED

 

 

 

 

 

 

 

By:

/s/ John F. Crowley

 

Name: John F. Crowley

 

Title: Director

 

 

 

 

By:

/s/ William D. Baird, III

 

Name: William D. Baird, III

 

Title: Director

 

 

 

 

 

 

Address:

Phoenix House

 

 

Oxford Road, Tatling End

 

 

Gerrards Cross, Buckinghamshire SL9 7AP UK

 

[Signature page to Note and Warrant Purchase Agreement]

 

--------------------------------------------------------------------------------


 

PURCHASERS:

 

 

 

Redmile Capital Fund, LP

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title:

Managing Member of the General Partner and the Investment Manager

 

 

 

 

 

Redmile Capital Offshore Fund, Ltd.

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title: Managing Member of the Investment Manager

 

 

 

 

 

Redmile Capital Offshore Fund II, Ltd.

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title: Managing Member of the Investment Manager

 

 

 

 

 

Redmile Special Opportunities Fund, Ltd.

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title: Managing Member of the Investment Manager

 

 

 

 

 

P Redmile Ltd.

 

 

 

/s/ Jeremy Green

 

By: Jeremy Green

 

Title:

As Managing Member of Redmile Group, LLC — Investment Adviser to P Redmile Ltd.

 

 

[Signature page to Note and Warrant Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Notes Amounts

 

Purchaser

 

Principal Amount of
US Notes

 

Principal Amount of
UK Notes

 

Redmile Capital Fund, LP

 

$

3,036,622.80

 

$

7,085,453.20

 

Redmile Capital Offshore Fund, Ltd.

 

$

4,070,718.30

 

$

9,498,342.70

 

Redmile Capital Offshore Fund II, Ltd.

 

$

2,982,886.20

 

$

6,960,067.80

 

Redmile Special Opportunities Fund, Ltd.

 

$

409,772.70

 

$

956,136.30

 

P Redmile Ltd.

 

$

4,500,000.00

 

$

10,500,000.00

 

Total:

 

$

15,000,000.00

 

$

35,000,000.00

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF UNSECURED PROMISSORY NOTE

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

AMICUS THERAPEUTICS, INC.

 

UNSECURED PROMISSORY NOTE

 

 

Note No.:         

$

, 201  (the “Issue Date”)

 

1.                                 Principal. Amicus Therapeutics, Inc., a
Delaware corporation (the “Company”), for value received, hereby promises to pay
to the order of                (“Holder”) in lawful money of the United States
of America at the address for notices to Holder set forth below, the principal
amount of $             , together with interest as set forth below. This Note
was issued by the Company in connection with a private offering of substantially
identical Unsecured Promissory Notes (collectively, the “Notes”) and warrants
pursuant to that certain Note and Warrant Purchase Agreement entered into among
the Company, Amicus Therapeutics UK Limited and the purchasers of Notes (the
“Purchase Agreement”), and is subject to its terms. Capitalized terms not
otherwise defined herein shall have the meaning given in the Purchase Agreement.

 

2.                                 Interest. The outstanding principal amount of
this Note, together with all accrued and unpaid interest thereon, shall bear
simple interest at a rate per annum equal to three and eight hundred and seventy
five thousandths of a percent (3.875%). Interest from the date hereof shall be
computed on the basis of a 360-day year of twelve 30-day months. Interest on
this Note shall accrue and be payable at maturity.

 

3.                                 Maturity. Unless prepaid earlier pursuant to
Section 4 below, all then unpaid principal and unpaid accrued interest on this
Note shall be due and payable on October 1, 2017.

 

4.                                      Prepayment. Subject to payment of any
prepayment premium described below (if applicable), all outstanding principal
and accrued and unpaid interest on this Note may be prepaid, in whole or in
part, at any time.  If this Note is voluntarily repaid by the Company pursuant
to this Section 4 prior to the applicable maturity date therefor, in addition to
the outstanding principal and accrued and unpaid interest on this Note that is
prepaid, the Company shall pay to the Holder a prepayment premium as follows:

 

A-1

--------------------------------------------------------------------------------


 

(a)         0.00% of the outstanding principal amount of this Note that is
prepaid, if prepaid prior to the first (1st) anniversary of the Issue Date;

 

(b)         2.00% of the outstanding principal amount of this Note that is
prepaid, if prepaid prior to the second (2nd) anniversary of the Issue Date; and

 

(c)          1.00% on the outstanding principal amount of this Note that is
prepaid, if prepaid prior to the third (3rd) anniversary of the Issue Date;

 

provided, however, if this Note is voluntarily prepaid by the Company pursuant
to this Section 4 prior to the applicable maturity date therefor in connection
with a Fundamental Transaction, the Company shall (in lieu of any other
prepayment premiums) pay a premium of six percent (6.00%) on the then
outstanding principal amount of this Note that is prepaid.

 

“Fundamental Transaction” means any capital reorganization, reclassification of
the capital stock of the Company, consolidation or merger of the Company with
another entity in which the Company is not the surviving corporation, or sale,
transfer or other disposition of all or substantially all of the Company’s
assets to another entity shall be effected.

 

Any prepayment of this Note will be credited first against accrued interest,
then principal. Upon payment in full of the amount of all principal and interest
payable hereunder, this Note shall be surrendered to the Company for
cancellation. Acceleration of a Note pursuant to Section 7.2 shall not
constitute a prepayment pursuant to this Section 4.

 

5.                                      Covenants.

 

5.1                               Senior Indebtedness.  During the term of this
Note, neither Amicus nor any of its affiliates shall not enter into any loan
agreement, credit agreement or similar agreement for borrowed money (including
any guarantee thereof), and shall not issue any debt security, that in either
case is senior in right of payment to the obligations of the Company under the
Notes or to which the Notes would be structurally subordinated.

 

5.2                               Use of Proceeds.  The Company shall use the
proceeds of this Note for research and development and other general corporate
purposes.

 

6.                                      Security. THIS NOTE IS A GENERAL
UNSECURED OBLIGATION OF THE COMPANY.

 

7.                                      Defaults and Remedies.

 

7.1                               Events of Default. An “Event of Default” shall
occur hereunder:

 

(i)                                     if the Company shall default in the
payment of the principal of this Note,

 

A-2

--------------------------------------------------------------------------------


 

when and as the same shall become due and payable and after written demand for
payment thereof has been made and such amount remains unpaid for 5 business days
after the date of such notice; or

 

(ii)                                  if the Company shall default in the
payment of any interest or premium on this Note, when and as the same shall
become due and payable and after written demand for payment thereof has been
made and such amount remains unpaid for 5 business days after the date of such
notice; or

 

(iii)                               if the Company shall default in the due
observance or performance of any covenant, representation, warranty, condition
or agreement on the part of the Company to be observed or performed pursuant to
the terms hereof, and such default is not remedied or waived within the time
periods permitted therein, or if no cure period is provided therein, within 30
calendar days after the Company receives written notice of such default; or

 

(iv)                              if the Company shall commence any proceeding
in bankruptcy or for dissolution, liquidation, winding-up, composition or other
relief under state or federal bankruptcy laws;

 

(v)                                 if such proceedings are commenced against
the Company, or a receiver or trustee is appointed for the Company or a
substantial part of its property, and such proceeding or appointment is not
dismissed or discharged within 120 calendar days after its commencement.

 

7.2                               Acceleration. If an Event of Default occurs
under Section 7.1(iv) or (v), then the outstanding principal of and accrued and
unpaid interest on this Note shall automatically become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are expressly waived. If any other Event of Default occurs and is
continuing, the Holder, by written notice to the Company, may declare the
outstanding principal of and accrued and unpaid interest and premium (if
applicable) on this Note to be due and payable immediately. Upon any such
declaration of acceleration, such principal and interest and premium (if
applicable) shall become immediately due and payable and the Holder shall be
entitled to exercise all of its rights and remedies hereunder and under the
Purchase Agreement whether at law or in equity. The failure of the Holder to
declare the Note due and payable shall not be a waiver of their right to do so,
and the Holder shall retain the right to declare this Note due and payable
unless the Holder shall execute a written waiver.

 

8.                                      Attorney’s Fees. If the indebtedness
represented by this Note or any part thereof is collected in bankruptcy,
receivership or other judicial proceedings or if this Note is placed in the
hands of attorneys for collection after default, the Company agrees to pay, in
addition to the principal and interest payable hereunder, reasonable attorneys’
fees and costs incurred by Holder.

 

9.                                      No Stockholder Rights. Nothing contained
in the Purchase Agreement or this Note shall be construed as conferring upon the
Holder or any other Person the right to vote or to consent or to receive notice
as a stockholder of the Company.

 

10.                               Noncircumvention. The Company hereby covenants
and agrees that the Company

 

A-3

--------------------------------------------------------------------------------


 

will not, by amendment of its certificate of incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all the provisions
of this Note.

 

11.                               Waiver of Notice of Presentment. The Company
hereby waives presentment, demand for performance, notice of non-performance,
protest, notice of protest and notice of dishonor. No delay on the part of
Holder in exercising any right hereunder shall operate as a waiver of such right
or any other right.

 

12.                               Non-Waiver. The failure of the Holder to
enforce or exercise any right or remedy provided in this Note or at law or in
equity upon any default or breach shall not be construed as waiving the rights
to enforce or exercise such or any other right or remedy at any later date. No
exercise of the rights and powers granted in or held pursuant to this Note by
the Holder, and no delays or omissions in the exercise of such rights and powers
shall be held to exhaust the same or be construed as a waiver thereof, and every
such right and power may be exercised at any time and from time to time.

 

13.                               Transfer of a Note.

 

(A)                Transferability. The Holder may not assign, transfer, pledge
or grant a security interest in its rights in whole or in part under this Note
to any person without the prior written consent of the Company, except for
transfers to Affiliates of the Holder that do not violate any securities laws.
Subject to the preceding sentence, and subject to compliance with any applicable
securities laws and the conditions set forth in Section 13(D), this Note and all
rights hereunder are transferable, in whole or in part, upon surrender of this
Note at the principal office of the Company or its designated agent, together
with a written assignment of this Note substantially in the form attached hereto
as Annex 1 duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Note or Notes in the name of the assignee or assignees and in
the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Note evidencing the portion of this Note
not so assigned, and this Note shall promptly be cancelled.

 

(B)                New Notes. This Note may be divided or combined with other
Notes upon presentation hereof at the aforesaid office of the Company, together
with a written notice specifying the names and denominations in which new Notes
are to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 13(A), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Note or
Notes in exchange for the Note or Notes to be divided or combined in accordance
with such notice.

 

(C)                Note Register. The Company shall register this Note, upon
records to be maintained by the Company for that purpose, in the name of the
record Holder hereof from

 

A-4

--------------------------------------------------------------------------------


 

time to time. The Company may deem and treat the registered Holder of this Note
as the absolute owner hereof for the purpose of any distribution of principal or
interest to the Holder, and for all other purposes, absent actual notice to the
contrary reasonably satisfactory to the Company.

 

(D)                Transfer Restrictions. If, at the time of the surrender of
this Note in connection with any transfer of this Note, the transfer of this
Note shall not be registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws,
the Company may require, as a condition of allowing such transfer, that (i) the
Holder or transferee of this Note, as the case may be, furnish to the Company a
written opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the Securities Act and
under applicable state securities or blue sky laws, and (ii) the Holder or
transferee execute and deliver to the Company an investment letter in form and
substance acceptable to the Company, and (iii) the transferee be an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or
(a)(8) promulgated under the Securities Act or a “qualified institutional buyer”
as defined in Rule 144A(a) promulgated under the Securities Act.

 

14.                               Lost, Stolen, Mutilated or Destroyed Notes. If
this Note is lost, stolen, mutilated or destroyed, the Company may, on such
terms as to indemnity or otherwise as it may reasonably impose (which shall, in
the case of a mutilated Note, include the surrender thereof), issue a new Note
of like denomination and tenor as this Note so lost, stolen, mutilated or
destroyed. Any such new Note shall constitute an original contractual obligation
of the Company, whether or not the allegedly lost, stolen, mutilated or
destroyed Note shall be at any time enforceable by anyone.

 

15.                               Notices. All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given: (A) upon
personal delivery to the party to be notified, (B) when sent by confirmed
facsimile to the facsimile number specified in writing by the recipient if sent
during normal business hours of the recipient on a Trading Day, if not, then on
the next Trading Day, (C) the next Trading Day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Company at the
address listed on the signature page hereto and to Holder at the applicable
address set forth on the applicable signature page to the Purchase Agreement or
at such other address as the Company or Holder may designate by ten days advance
written notice to the other parties hereto.

 

16.                               Acceptance. Receipt of this Note by the Holder
shall constitute acceptance of and agreement to all of the terms and conditions
contained herein.

 

17.                               Governing Law. This Note and all rights,
obligations and liabilities hereunder shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

18.                          Amendment. Any term of this Note may be amended,
and any provision hereof

 

A-5

--------------------------------------------------------------------------------


 

waived, with the written consent of the Company and Holders of at least 85% of
the aggregate principal amount of the Notes then outstanding; provided, however,
that no such amendment or waiver may (i) modify the outstanding principal amount
or interest rate of this Note, or (ii) disproportionately and adversely affect
the Holder relative to the holders of all other Notes, in each case without the
Holder’s consent. Any amendment effected in accordance with this Section shall
be binding upon all holders of Notes, each future holder of the Notes, and the
Company. By acceptance hereof, the Holder acknowledges that in the event the
required consent is obtained, any term of this Note may be amended or waived
with or without the consent of the Holder.

 

19.                          Benefit; Assignment. This Note shall be binding
upon and inure to the benefit of and shall be enforceable by the Holder and the
Company and their proper successors and permitted assigns.

 

20.                               Headings. The descriptive headings of the
several sections and paragraphs of this Note are inserted for convenience only
and do not constitute a part of this Note.

 

21.                               Excessive Interest. Notwithstanding any other
provision herein to the contrary, this Note is hereby expressly limited so that
the interest rate charged hereunder shall at no time exceed the maximum rate
permitted by applicable law. If, for any circumstance whatsoever, the interest
rate charged exceeds the maximum rate permitted by applicable law, the interest
rate shall be reduced to the maximum rate permitted, and if Holder shall have
received an amount that would cause the interest rate charged to be in excess of
the maximum rate permitted, such amount that would be excessive interest shall
be applied to the reduction of the principal amount owing hereunder (without
charge for prepayment) and not to the payment of interest, or if such excessive
interest exceeds the unpaid balance of principal, such excess shall be refunded
to the Company.

 

[Signature page follows]

 

A-6

--------------------------------------------------------------------------------


 

This Note is hereby issued by the Company as of the year and date first above
written.

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

1 Cedar Brook Drive

 

 

Cranbury, NJ 08512

 

 

 

 

Acknowledged and agreed:

 

 

 

[HOLDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

A-7

--------------------------------------------------------------------------------


 

Annex 1

 

FORM OF ASSIGNMENT

 

(To assign the foregoing Note, execute this form and supply required
information)

 

FOR VALUE RECEIVED, the foregoing Note and all rights evidenced thereby are
hereby assigned to

 

Name:

 

(Please Print)

 

Address:

 

(Please Print)

 

 

Dated:

                                                  , 20

 

Holder’s Signature:

 

 

Holder’s Address:

 

 

 

 

 

 

NOTE: The signature to this Form of Assignment must correspond with the name as
it appears on the face of the Note, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Note.

 

A-8

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF UNSECURED PROMISSORY NOTE

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO AMICUS UK AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THE NOTES MAY NOT BE OFFERED OR SOLD TO PERSONS IN THE EUROPEAN ECONOMIC AREA
OTHER THAN TO QUALIFIED INVESTORS AS DEFINED UNDER DIRECTIVE 2003/71/EC (AS
AMENDED, INCLUDING BY DIRECTIVE 2010/73/EU AND INCLUDES ANY RELEVANT
IMPLEMENTING MEASURE IN THE RELEVANT MEMBER STATE) (THE “PROSPECTUS DIRECTIVE”)
AND IN CIRCUMSTANCES WHICH DO NOT REQUIRE THE ISSUER TO PUBLISH A PROSPECTUS
PURSUANT TO ARTICLE 3 OF THE PROSPECTUS DIRECTIVE. THE NOTES MAY NOT BE OFFERED
OR SOLD TO PERSONS IN THE UNITED KINGDOM OTHER THAN TO (I) INVESTMENT
PROFESSIONALS FALLING WITHIN ARTICLE 19(5) OF THE FINANCIAL SERVICES AND MARKETS
ACT 2000 (FINANCIAL PROMOTION) ORDER 2005 (THE “ORDER”) OR (II) HIGH NET WORTH
COMPANIES AND OTHER PERSONS FALLING WITHIN ARTICLE 49(2)(A) TO (D) OF THE ORDER.

 

AMICUS THERAPEUTICS UK LIMITED

UNSECURED PROMISSORY NOTE

 

 

Note No.:         

$

, 201  (the “Issue Date”)

 

1.                                 Principal. Amicus Therapeutics UK Limited, a
private limited company incorporated under the laws of England and Wales with
company number 05541527 and its principal place of business at Phoenix House,
Oxford Road, Tatling End, Gerrards Cross, Buckinghamshire SL9 7AP, United
Kingdom (“Amicus UK”), for value received, hereby promises to pay to the order
of                (“Holder”) in lawful money of the United States of America at
the address for notices to Holder set forth below, the principal amount of
$             , together with interest as set forth below. This Note was issued
by Amicus UK in connection with a private offering of substantially identical
Unsecured Promissory Notes (collectively, the “Notes”) and warrants pursuant to
that certain Note and Warrant Purchase Agreement entered into among Amicus UK,
Amicus Therapeutics, Inc. (“Amicus”) and the purchasers of Notes (the “Purchase
Agreement”), and is subject to its terms. Capitalized terms not otherwise
defined herein shall have the meaning given in the Purchase Agreement. This Note
is being issued by Amicus UK pursuant to the Purchase Agreement and the
Assignment Agreement and is intended to record and represent Amicus UK’s
obligations thereunder.

 

B-1

--------------------------------------------------------------------------------


 

2.                                 Interest. The outstanding principal amount of
this Note, together with all accrued and unpaid interest thereon, shall bear
simple interest at a rate per annum equal to three and eight hundred and seventy
five thousandths of a percent (3.875%). Interest from the date hereof shall be
computed on the basis of a 360-day year of twelve 30-day months. Interest on
this Note shall accrue and be payable at maturity.

 

3.                                 Maturity. Unless prepaid earlier pursuant to
Section 4 below, all then unpaid principal and unpaid accrued interest on this
Note shall be due and payable on October 1, 2021. All payments in respect of the
Notes by or on behalf of the Company shall be made without withholding or
deduction for, or on account of, any present or future taxes, duties,
assessments or governmental charges of whatever nature (“Taxes”) imposed or
levied unless the withholding or deduction of the Taxes is required by law.

 

4.                                      Prepayment. Subject to payment of any
prepayment premium described below (if applicable), all outstanding principal
and accrued and unpaid interest on this Note may be prepaid, in whole or in
part, at any time.  If this Note is voluntarily repaid by Amicus UK pursuant to
this Section 4 prior to the applicable maturity date therefor, in addition to
the outstanding principal and accrued and unpaid interest on this Note that is
prepaid, Amicus UK shall pay to the Holder a prepayment premium as follows:

 

(d)         0.00% of the outstanding principal amount of this Note that is
prepaid, if prepaid prior to the first (1st) anniversary of the Issue Date;

 

(e)          2.00% of the outstanding principal amount of this Note that is
prepaid, if prepaid prior to the second (2nd) anniversary of the Issue Date; and

 

(f)           1.00% on the outstanding principal amount of this Note that is
prepaid, if prepaid prior to the third (3rd) anniversary of the Issue Date;

 

provided, however, if this Note is voluntarily prepaid by Amicus UK pursuant to
this Section 4 prior to the applicable maturity date therefor in connection with
a Fundamental Transaction, Amicus UK shall (in lieu of any other prepayment
premiums) pay a premium of six percent (6.00%) on the then outstanding principal
amount of this Note that is prepaid.

 

“Fundamental Transaction” means any capital reorganization, reclassification of
the capital stock of Amicus UK, consolidation or merger of Amicus UK with
another entity in which Amicus UK is not the surviving corporation, or sale,
transfer or other disposition of all or substantially all of Amicus UK’s assets
to another entity shall be effected.

 

Any prepayment of this Note will be credited first against accrued interest,
then principal. Upon payment in full of the amount of all principal and interest
payable hereunder, this Note shall be surrendered to Amicus UK for cancellation.
Acceleration of a Note pursuant to Section 7.2 shall not constitute a prepayment
pursuant to this Section 4.

 

B-2

--------------------------------------------------------------------------------


 

5.                                      Covenants.

 

5.1                               Senior Indebtedness.  During the term of this
Note, neither Amicus nor any of its affiliates shall enter into any loan
agreement, credit agreement or similar agreement for borrowed money (including
any guarantee thereof), and shall not issue any debt security to which the Notes
would be structurally subordinated.

 

5.2                               Use of Proceeds.  Amicus UK shall use the
proceeds of this Note for research and development and other general corporate
purposes.

 

5.2                               Parent Guaranty.  Amicus UK shall procure a
guaranty of the obligations under this Note from Amicus, pursuant to a guaranty
in the form of Exhibit D to the Purchase Agreement.

 

5.3                               Change in Law. All payments in respect of the
Note shall be made free and clear of, and without withholding or deduction for
or on account of any present or future taxes, duties, assessments or
governmental charges of whatever nature (together “Taxes”) imposed, levied,
collected, withheld or assessed by or within the United Kingdom or any authority
therein or thereof having power to tax, unless such withholding or deduction is
required by UK tax law (a “Tax Withholding”). In the event a Tax Withholding is
required by UK tax law, Holder shall use commercially reasonable efforts,
including for the avoidance of doubt restructuring its assets, assigning its
rights under this Note to a permitted assignee, or taking any other commercially
reasonable measure such that a Tax Withholding will no longer be required by UK
tax law; notwithstanding the foregoing, if following the application of Holder’s
commercially reasonable efforts a Tax Withholding is nevertheless still required
by UK tax law, Amicus UK shall pay such amounts as will result in the receipt by
the Holder of such amount as would have been received by them had no Tax
Withholding been required and shall have the right to prepay all outstanding
principal and accrued and unpaid interest on this Note without regard to the
prepayment premium described in Section 4 of this Note. Notwithstanding the
above, the prepayment premium described in Section 4 of this Note shall still
apply with respect to a Fundamental Transaction.

 

6.                                      Security. THIS NOTE IS A GENERAL
UNSECURED OBLIGATION OF THE COMPANY.

 

7.                                      Defaults and Remedies.

 

7.1                               Events of Default. An “Event of Default” shall
occur hereunder:

 

(i)                                     if Amicus UK shall default in the
payment of the principal of this Note, when and as the same shall become due and
payable and after written demand for payment thereof has been made and such
amount remains unpaid for 5 business days after the date of such notice; or

 

(ii)                                  if Amicus UK shall default in the payment
of any interest or premium on this Note, when and as the same shall become due
and payable and after written demand for payment thereof has been made and such
amount remains unpaid for 5 business days after the date of such notice; or

 

(iii)                               if Amicus UK shall default in the due
observance or performance of any covenant, representation, warranty, condition
or agreement on the part of Amicus UK to be observed or performed pursuant to
the terms hereof, and such default is not remedied or waived within the time
periods permitted therein, or if no cure period is provided therein, within 30
calendar days after Amicus UK receives written notice of such default; or

 

(iv)                              if Amicus UK shall commence any proceeding in
bankruptcy or for dissolution, liquidation, winding-up, composition or other
relief under state or federal bankruptcy laws;

 

(v)                                 if such proceedings are commenced against
Amicus UK, or a receiver or trustee is appointed for Amicus UK or a substantial
part of its property, and such proceeding or appointment is not dismissed or
discharged within 120 calendar days after its commencement.

 

7.2                               Acceleration. If an Event of Default occurs
under Section 7.1(iv) or (v),

 

B-3

--------------------------------------------------------------------------------


 

then the outstanding principal of and accrued and unpaid interest on this Note
shall automatically become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are expressly waived. If any
other Event of Default occurs and is continuing, the Holder, by written notice
to Amicus UK, may declare the outstanding principal of and accrued and unpaid
interest and premium (if applicable) on this Note to be due and payable
immediately. Upon any such declaration of acceleration, such principal and
interest and premium (if applicable) shall become immediately due and payable
and the Holder shall be entitled to exercise all of its rights and remedies
hereunder and under the Purchase Agreement whether at law or in equity. The
failure of the Holder to declare the Note due and payable shall not be a waiver
of their right to do so, and the Holder shall retain the right to declare this
Note due and payable unless the Holder shall execute a written waiver.

 

8.                                      Attorney’s Fees. If the indebtedness
represented by this Note or any part thereof is collected in bankruptcy,
receivership or other judicial proceedings or if this Note is placed in the
hands of attorneys for collection after default, Amicus UK agrees to pay, in
addition to the principal and interest payable hereunder, reasonable attorneys’
fees and costs incurred by Holder.

 

9.                                      No Stockholder Rights. Nothing contained
in the Purchase Agreement or this Note shall be construed as conferring upon the
Holder or any other Person the right to vote or to consent or to receive notice
as a stockholder of Amicus UK.

 

10.                               Noncircumvention. Amicus UK hereby covenants
and agrees that Amicus UK will not, by amendment of its certificate of
incorporation, memorandum of association, or articles of association or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all the provisions
of this Note.

 

11.                               Waiver of Notice of Presentment. Amicus UK
hereby waives presentment, demand for performance, notice of non-performance,
protest, notice of protest and notice of dishonor. No delay on the part of
Holder in exercising any right hereunder shall operate as a waiver of such right
or any other right.

 

12.                               Non-Waiver. The failure of the Holder to
enforce or exercise any right or remedy provided in this Note or at law or in
equity upon any default or breach shall not be construed as waiving the rights
to enforce or exercise such or any other right or remedy at any later date. No
exercise of the rights and powers granted in or held pursuant to this Note by
the Holder, and no delays or omissions in the exercise of such rights and powers
shall be held to exhaust the same or be construed as a waiver thereof, and every
such right and power may be exercised at any time and from time to time.

 

13.                               Transfer of a Note.

 

(A)                Transferability. The Holder may not assign, transfer, pledge
or grant a security interest in its rights in whole or in part under this Note
to any person without the prior written consent of Amicus UK, except for
transfers to Affiliates of the Holder that do not

 

B-4

--------------------------------------------------------------------------------


 

violate any securities laws. Subject to the preceding sentence, and subject to
compliance with any applicable securities laws and the conditions set forth in
Section 13(D), this Note and all rights hereunder are transferable, in whole or
in part, upon surrender of this Note at the principal office of Amicus UK or its
designated agent, together with a written assignment of this Note substantially
in the form attached hereto as Annex 1 duly executed by the Holder or its agent
or attorney and funds sufficient to pay any transfer taxes payable upon the
making of such transfer. Upon such surrender and, if required, such payment,
Amicus UK shall execute and deliver a new Note or Notes in the name of the
assignee or assignees and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Note evidencing
the portion of this Note not so assigned, and this Note shall promptly be
cancelled.

 

(B)                New Notes. This Note may be divided or combined with other
Notes upon presentation hereof at the aforesaid office of Amicus UK, together
with a written notice specifying the names and denominations in which new Notes
are to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 13(A), as to any transfer which may be involved in such
division or combination, Amicus UK shall execute and deliver a new Note or Notes
in exchange for the Note or Notes to be divided or combined in accordance with
such notice.

 

(C)                Note Register. Amicus UK shall register this Note, upon
records to be maintained by Amicus UK for that purpose, in the name of the
record Holder hereof from time to time. Amicus UK may deem and treat the
registered Holder of this Note as the absolute owner hereof for the purpose of
any distribution of principal or interest to the Holder, and for all other
purposes, absent actual notice to the contrary reasonably satisfactory to Amicus
UK.

 

(D)                Transfer Restrictions. If, at the time of the surrender of
this Note in connection with any transfer of this Note, the transfer of this
Note shall not be registered pursuant to an effective registration statement
under the Securities Act and under applicable state securities or blue sky laws,
Amicus UK may require, as a condition of allowing such transfer, that (i) the
Holder or transferee of this Note, as the case may be, furnish to Amicus UK a
written opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the Securities Act and
under applicable state securities or blue sky laws, and (ii) the Holder or
transferee execute and deliver to Amicus UK an investment letter in form and
substance acceptable to Amicus UK, (iii) the transferee be an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7), or
(a)(8) promulgated under the Securities Act or a “qualified institutional buyer”
as defined in Rule 144A(a) promulgated under the Securities Act, (iv) if the
transferee is located or resident within the European Economic Area,
confirmation from the transferee that it is a “qualified investor” within the
meaning of Directive 2003/71/EC, as amended, and (v) if the transferee is
located or resident within the United Kingdom, confirmation from the transferee
that it is (i) an investment professionals falling within Article 19(5) of the
Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 (the
“Order”) or (ii) a person falling within Article 49(2)(a) to (d) of the Order.

 

B-5

--------------------------------------------------------------------------------


 

(E) Any or all of the transfer restrictions in Sections 13(A) to (D) will cease
to apply as required in order to meet the definition of “Quoted Eurobond”
pursuant to section 987 of the Income Tax Act 2007 or listing requirements of
the Cayman Islands Stock Exchange.

 

14.                               Lost, Stolen, Mutilated or Destroyed Notes. If
this Note is lost, stolen, mutilated or destroyed, Amicus UK may, on such terms
as to indemnity or otherwise as it may reasonably impose (which shall, in the
case of a mutilated Note, include the surrender thereof), issue a new Note of
like denomination and tenor as this Note so lost, stolen, mutilated or
destroyed. Any such new Note shall constitute an original contractual obligation
of Amicus UK, whether or not the allegedly lost, stolen, mutilated or destroyed
Note shall be at any time enforceable by anyone.

 

15.                               Notices. All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given: (A) upon
personal delivery to the party to be notified, (B) when sent by confirmed
facsimile to the facsimile number specified in writing by the recipient if sent
during normal business hours of the recipient on a Trading Day, if not, then on
the next Trading Day, (C) the next Trading Day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to Amicus UK at the
address listed on the signature page hereto and to Holder at the applicable
address set forth on the applicable signature page to the Purchase Agreement or
at such other address as Amicus UK or Holder may designate by ten days advance
written notice to the other parties hereto.

 

16.                               Acceptance. Receipt of this Note by the Holder
shall constitute acceptance of and agreement to all of the terms and conditions
contained herein.

 

17.                               Governing Law. This Note and all rights,
obligations and liabilities hereunder shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

18.                          Amendment. Any term of this Note may be amended,
and any provision hereof waived, (i) by the Companies, without the consent of
Purchasers, as required in order to meet the definition of “Quoted Eurobond”
pursuant to section 987 of the Income Tax Act 2007 or listing requirements of
the Cayman Islands Stock Exchange, or (ii) with the written consent of Amicus UK
and Holders of at least 85% of the aggregate principal amount of the Notes then
outstanding; provided, however, that no amendment or waiver pursuant to this
Section 18 may (i) modify the outstanding principal amount or interest rate of
this Note, or (ii) disproportionately and adversely affect the Holder relative
to the holders of all other Notes, in each case without the Holder’s consent.
Any amendment effected in accordance with this Section shall be binding upon all
holders of Notes, each future holder of the Notes, and Amicus UK. By acceptance
hereof, the Holder acknowledges that in the event the required consent is
obtained, any term of this Note may be amended or waived with or without the
consent of the Holder.

 

19.                          Benefit; Assignment. This Note shall be binding
upon and inure to the benefit of and shall be enforceable by the Holder and
Amicus UK and their proper successors and permitted assigns. This Note may be
assigned by Amicus UK, without the consent of Purchasers,

 

B-6

--------------------------------------------------------------------------------


 

to any affiliate of the Companies organized under the laws of England and Wales.

 

20.                               Headings. The descriptive headings of the
several sections and paragraphs of this Note are inserted for convenience only
and do not constitute a part of this Note.

 

21.                               Excessive Interest. Notwithstanding any other
provision herein to the contrary, this Note is hereby expressly limited so that
the interest rate charged hereunder shall at no time exceed the maximum rate
permitted by applicable law. If, for any circumstance whatsoever, the interest
rate charged exceeds the maximum rate permitted by applicable law, the interest
rate shall be reduced to the maximum rate permitted, and if Holder shall have
received an amount that would cause the interest rate charged to be in excess of
the maximum rate permitted, such amount that would be excessive interest shall
be applied to the reduction of the principal amount owing hereunder (without
charge for prepayment) and not to the payment of interest, or if such excessive
interest exceeds the unpaid balance of principal, such excess shall be refunded
to Amicus UK.

 

B-7

--------------------------------------------------------------------------------


 

Annex 1

 

FORM OF ASSIGNMENT

 

(To assign the foregoing Note, execute this form and supply required
information)

 

FOR VALUE RECEIVED, the foregoing Note and all rights evidenced thereby are
hereby assigned to

 

Name:

 

(Please Print)

 

Address:

 

(Please Print)

 

 

Dated:

                                                  , 20

 

Holder’s Signature:

 

 

Holder’s Address:

 

 

 

 

 

 

NOTE: The signature to this Form of Assignment must correspond with the name as
it appears on the face of the Note, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Note.

 

B-8

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF WARRANT TO PURCHASE COMMON STOCK

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

AMICUS THERAPEUTICS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

 

Warrant No.:    

 

Date of Issuance:            , 201 

 

VOID AFTER               , 2021

 

THIS CERTIFIES THAT, for value received,                   , or permitted
registered assigns (the “Holder”), is entitled, subject to the terms set forth
below, to subscribe for and purchase at the Exercise Price (defined below) from
Amicus Therapeutics, Inc., a Delaware corporation (the “Company”), up to
                shares of Common Stock, par value $.01 per share (the “Common
Stock”), of the Company. This warrant is one of a series of warrants issued by
the Company as of the date hereof (individually, a “Warrant”; collectively, the
“Warrants”) pursuant to that certain Note and Warrant Purchase Agreement, dated
February 19, 2016, among the Company, Amicus Therapeutics UK Limited, and each
of the investors named therein (the “Purchase Agreement”).

 

1.   Definitions. Capitalized terms used herein but not otherwise defined herein
shall have their respective meanings as set forth in the Purchase Agreement. As
used herein, the following terms shall have the following respective meanings:

 

(A)       “Eligible Market” means any of the New York Stock Exchange, The NASDAQ
Global Market, The NASDAQ Global Select Market or The NASDAQ Capital Market.

 

(B)       “Exercise Period” shall mean the period commencing the Date of
Issuance and ending on                , 2021.

 

(C)       “Exercise Price” shall mean the product of (x) the VWAP for the four
(4) 

 

C-1

--------------------------------------------------------------------------------


 

Trading Days beginning immediately prior to the date of issuance of the Notes,
provided that if such result is less than $6.00 it shall be deemed to be $6.00
and if such result is more than $7.00 it shall be deemed to be $7.00, and
(y) 132.5%, subject to adjustment pursuant to Section 4 below. For any Warrants
issued pursuant to Additional Notes, the exercise price shall be the product of
(x) the VWAP for the four (4) Trading Days beginning immediately prior to the
date of issuance of such Additional Notes, and (y) 132.5%, subject to adjustment
pursuant to Section 4 below.

 

(D)       “Trading Day” shall mean (i) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (ii) if the Common
Stock is not then listed or quoted and traded on any Eligible Market, then a day
on which trading occurs on the OTC Bulletin Board (or any successor thereto), or
(iii) if trading does not occur on the OTC Bulletin Board (or any successor
thereto), any business day.

 

(E)        “Trading Market” shall mean the OTC Bulletin Board or any other
Eligible Market, or any national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted.

 

(F)         “VWAP” shall mean, for any date, the price determined by the first
of the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)), (b) if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Company and reasonably acceptable to the holders of a majority in interest of
the Warrants then outstanding, the fees and expenses of which shall be paid by
the Company.

 

(G)       “Warrant Shares” shall mean the shares of the Common Stock issuable
upon exercise of this Warrant.

 

2.   Exercise of Warrant. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth on the
signature page hereto (or at such other address as it may designate by notice in
writing to the Holder):

 

(A)       an executed written notice, in the form attached hereto as Exhibit A
(the “Exercise Notice”); and

 

C-2

--------------------------------------------------------------------------------


 

(B)       payment of the Exercise Price in cash or by check.

 

The Holder shall not be required to deliver the original Warrant in order to
effect an exercise hereunder. Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a new Warrant evidencing the right to purchase the remaining number of
Warrant Shares, if any.

 

Certificates for shares purchased hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company (“DTC”) through its Deposit
Withdrawal Agent Commission system if the Company’s transfer agent is a
participant in such system, and otherwise by physical delivery to the address
specified by the Holder in the Exercise Notice, in each case within three
business days from the delivery to the Company of the Exercise Notice and
payment of the aggregate Exercise Price as set forth above. This Warrant shall
be deemed to have been exercised on the date the Exercise Price is received by
the Company.

 

The person in whose name any certificate or certificates for Warrant Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which payment of the Exercise
Price was made, irrespective of the date such Warrant Shares are credited to the
DTC account of the Holder’s prime broker or the date of delivery of the
certificate or certificates evidencing such Warrant Shares, as the case may be,
except that, if the date of such payment is a date when the stock transfer books
of the Company are closed, such person shall be deemed to have become the holder
of such shares at the opening of business on the next succeeding date on which
the stock transfer books are open.

 

Subject to Section 2.4 and the final sentence of this paragraph and to the
extent permitted by law, the Company’s obligations to issue and deliver Warrant
Shares in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any person or entity or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by the Holder or any other person or entity of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other person or entity, and irrespective of any other circumstance which might
otherwise limit such obligation of the Company to the Holder in connection with
the issuance of Warrant Shares. The Holder shall have the right to pursue any
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver Warrant Shares upon exercise
of this Warrant as required pursuant to the terms hereof.

 

2.1.                            Issuance of New Warrants. Upon any partial
exercise of this Warrant, the Company, at its expense, will forthwith and, in
any event within five business days, issue and deliver to the Holder a new
warrant or warrants of like tenor, registered in the name of the Holder,
exercisable, in the aggregate, for the balance of the number of shares of the
Common Stock remaining available for purchase under this Warrant.

 

2.2.                            Payment of Taxes and Expenses. The Company shall
pay any recording, filing,

 

C-3

--------------------------------------------------------------------------------


 

stamp or similar tax which may be payable in respect of any transfer involved in
the issuance of, and the preparation and delivery of certificates (if
applicable) representing, (A) any Warrant Shares purchased upon exercise of this
Warrant and/or (B) new or replacement warrants in the Holder’s name or the name
of any transferee of all or any portion of this Warrant; provided, however, that
the Company shall not be required to pay any tax which may be payable in respect
of any transfer involved in the issuance, delivery or registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

 

2.3.                            Disputes. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall promptly issue to the Holder the number of Warrant
Shares that are not disputed.

 

2.4.                            Exercise Limitations; Holder’s Restrictions. A
Holder, other than an Excluded Holder, shall not have the right to exercise any
portion of this Warrant, pursuant to Section 2 or otherwise, to the extent that
after giving effect to such issuance after exercise, such Holder (together with
such Holder’s affiliates), as set forth on the applicable Exercise Notice, would
beneficially own in excess of 19.9% of the number of shares of the Common Stock
outstanding immediately after giving effect to such issuance. For purposes of
this Section 2.4, the number of shares of the Common Stock beneficially owned by
such Holder and its affiliates shall include the number of shares of the Common
Stock issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of the Common Stock which would be issuable upon (A) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by such
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other shares of the Common Stock or
Warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by such Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 2.4, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), it being acknowledged by a Holder that the Company is not representing to
such Holder that such calculation is in compliance with Section 13(d) of the
Exchange Act and such Holder is solely responsible for any schedules required to
be filed in accordance therewith. To the extent that the limitation contained in
this Section 2.4 applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by such Holder) and of which
a portion of this Warrant is exercisable shall be in the sole discretion of a
Holder, and the submission of an Exercise Notice shall be deemed to be each
Holder’s determination of whether this Warrant is exercisable (in relation to
other securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. For purposes of this Section 2.4, in determining the number of
outstanding shares of the Common Stock, a Holder may rely on the number of
outstanding shares of the Common Stock as reflected in (x) the Company’s most
recent Form 10-Q or Form 10-K, as the case may be, (y) a more recent public
securities filing with the U.S. Securities and Exchange Commission by the
Company or (z) any other announcement or notice by the Company or the Company’s

 

C-4

--------------------------------------------------------------------------------


 

transfer agent setting forth the number of shares of the Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to such Holder the number
of shares of the Common Stock then outstanding. In any case, the number of
outstanding shares of the Common Stock shall be determined after giving effect
to the conversion or exercise of securities of the Company, including this
Warrant, by such Holder or its affiliates since the date as of which such number
of outstanding shares of the Common Stock was reported. The provisions of this
Section 2.4 may be waived by such Holder, at the election of such Holder, upon
not less than 61 days’ prior notice to the Company, and the provisions of this
Section 2.4 shall continue to apply until such 61st day (or such later date, as
determined by such Holder, as may be specified in such notice of waiver). For
purposes of this Section 2.4, an “Excluded Holder” shall mean a Holder (together
with such Holder’s affiliates) that beneficially owned in excess of 19.9% of the
number of shares of the Common Stock outstanding on the date this Warrant was
issued to such Holder; provided, however, that if thereafter such Holder
(together with such Holder’s affiliates) shall beneficially own 19.9% or a
percentage less than 19.9% of the number of shares of the Common Stock
outstanding, then such Holder shall cease to be an “Excluded Holder” hereunder.

 

3.   Covenants of the Company.

 

3.1.                            Covenants as to Warrant Shares. The Company
covenants and agrees that all Warrant Shares that may be issued upon the
exercise of the rights represented by this Warrant will, upon issuance, be
validly issued and outstanding, fully paid and nonassessable, and free from all
taxes, liens and charges with respect to the issuance thereof. The Company
further covenants and agrees that the Company will at all times during the
Exercise Period have authorized and reserved, free from preemptive rights, a
sufficient number of shares of the Common Stock to provide for the exercise of
the rights represented by this Warrant. If at any time during the Exercise
Period the number of authorized but unissued shares of the Common Stock shall
not be sufficient to permit exercise of this Warrant, the Company will use its
commercially reasonable efforts to take such corporate action in compliance with
applicable law as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of the Common Stock to such number of shares
as shall be sufficient for such purposes.

 

3.2.                            Notices of Record Date and Certain other Events.
In the event of any taking by the Company of a record of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, the Company shall mail
to the Holder, at least 15 days prior to the date on which any such record is to
be taken for the purpose of such dividend or distribution, a notice specifying
such date. In the event of any voluntary dissolution, liquidation or winding up
of the Company, the Company shall mail to the Holder, at least 15 days prior to
the date of the occurrence of any such event, a notice specifying such date. In
the event the Company authorizes or approves, enters into any agreement
contemplating, or solicits stockholder approval for any Fundamental Transaction,
as defined in Section 6 herein, the Company shall mail to the Holder, at least
15 days prior to the date of the occurrence of such event, a notice specifying
such date. Notwithstanding the foregoing, the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

 

C-5

--------------------------------------------------------------------------------


 

3.3                               Registration Rights. The Warrant Shares
issuable upon exercise of this Warrant are each Registrable Securities under the
Purchase Agreement and the registration rights set forth in Section 7 of the
Purchase Agreement shall apply to the Warrant Shares.

 

4.                                                   Adjustment of Exercise
Price and Shares. The Exercise Price and number of Warrant Shares issuable upon
exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 4 .

 

(A)       If the Company, at any time while this Warrant is outstanding,
(i) pays a stock dividend on the Common Stock or otherwise makes a distribution
on any class of capital stock that is payable in shares of the Common Stock,
(ii) subdivides outstanding shares of the Common Stock into a larger number of
shares, or (iii) combines outstanding shares of the Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of the Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of the Common Stock outstanding immediately after
such event and the number of Warrant Shares issuable upon exercise of this
Warrant shall be proportionately adjusted. Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.

 

(B)                If the Company, at any time while this Warrant is
outstanding, distributes to holders of the Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of the Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then in each such case the Holder shall be entitled upon exercise of
this Warrant for the purchase of any or all of the Warrant Shares, to receive
the amount of Distributed Property which would have been payable to the Holder
had such Holder been the holder of such Warrant Shares on the record date for
the determination of stockholders entitled to such Distributed Property. The
Company will at all times set aside in escrow and keep available for
distribution to such holder upon exercise of this Warrant a portion of the
Distributed Property to satisfy the distribution to which such Holder is
entitled pursuant to the preceding sentence.

 

(C)                Upon the occurrence of each adjustment pursuant to this
Section 4, the Company at its expense will, promptly provide written notice
thereof to the Holder and, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Warrant Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.

 

C-6

--------------------------------------------------------------------------------


 

(D)                No adjustment in the Exercise Price shall be required unless
such adjustment would require an increase or decrease of at least $0.0001;
provided, however, that any adjustments which by reason of this Section 4(D) are
not required to be made shall be carried forward and taken into account in any
subsequent adjustment; provided, further, however, that adjustments shall be
required and made in accordance with the provisions of this Section 4 (other
than this Section 4(D)) not later than such time as may be required in order to
preserve the tax-free nature of a distribution, if any, to the Holder of this
Warrant or the Warrant Shares issuable upon the exercise hereof. All
calculations under this Section 4 shall be made to the $0.0001 or to the nearest
1/1000th of a share, as the case may be. Anything in this Section 4 to the
contrary notwithstanding, the Company shall be entitled to make such reductions
in the Exercise Price, in addition to those required by this Section 4, as it in
its discretion shall deem to be advisable in order that any stock dividend,
subdivision of shares or distribution of rights to purchase stock or securities
convertible or exchangeable for stock hereafter made by the Company to its
stockholders shall not be taxable.

 

5.   Fractional Shares. No fractional shares shall be issued upon the exercise
of this Warrant as a consequence of any adjustment pursuant hereto. All Warrant
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the number of Warrant Shares to be
issued will be rounded down to the nearest whole share.

 

6.   Fundamental Transactions. If any capital reorganization, reclassification
of the capital stock of the Company, consolidation or merger of the Company with
another entity in which the Company is not the surviving corporation, or sale,
transfer or other disposition of all or substantially all of the Company’s
assets to another entity shall be effected (any such transaction being
hereinafter referred to as a “Fundamental Transaction”), then the Holder shall
thereafter have the right to purchase and receive upon the basis and upon the
terms and conditions herein specified and in lieu of the Warrant Shares
immediately theretofore issuable upon exercise of this Warrant, such shares of
stock, securities or assets as would have been issuable or payable with respect
to or in exchange for a number of Warrant Shares equal to the number of Warrant
Shares immediately theretofore issuable upon exercise of this Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of the Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Exercise Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any share of stock, securities or assets
thereafter deliverable upon the exercise thereof. The Company shall not affect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor entity (if
other than the Company) resulting from such consolidation or merger, or the
entity purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holder, at
the last address of the Holder appearing on the books of the Company, such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase, and the other obligations
under this Warrant. Notice of any such reorganization, reclassification,
consolidation, merger, sale, transfer

 

C-7

--------------------------------------------------------------------------------


 

or other disposition and of said provisions so proposed to be made, shall be
mailed to the Holders of the Warrants not less than 20 days prior to such event.
The provisions of this Section 6 shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, transfers or
other dispositions, each of which transactions shall also constitute a
Fundamental Transaction.

 

7.   Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant. Without limiting the generality of the foregoing,
the Company (A) shall not increase the par value of any shares of the Common
Stock receivable upon the exercise of this Warrant above the Exercise Price then
in effect, (B) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of the Common Stock upon the exercise of this Warrant, and
(C) shall, so long as this Warrant is outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued shares of the
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
100% of the Warrant Shares issuable upon exercise of this Warrant then
outstanding (without regard to any limitations on exercise).

 

8.   No Stockholder Rights. Other than as provided in Section 3.2,
Section 4(A) or otherwise herein, this Warrant in and of itself shall not
entitle the Holder to any voting rights or other rights as a stockholder of the
Company, including without limitation to receive dividends or other
distributions.

 

9.   Transfer of Warrant.

 

(A)                Transferability. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 9(D), this Warrant and
all rights hereunder (including, without limitation, any registration rights)
are transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto as
Exhibit B duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees
and in the denomination or denominations specified in such instrument of
assignment, and shall issue to the assignor a new Warrant evidencing the portion
of this Warrant not so assigned, and this Warrant shall promptly be cancelled. A
Warrant, if properly assigned, may be exercised by a new holder for the purchase
of Warrant Shares without having a new Warrant issued.

 

(B)                New Warrants. This Warrant may be divided or combined with
other Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 9(A), as

 

C-8

--------------------------------------------------------------------------------


 

to any transfer which may be involved in such division or combination, the
Company shall execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants to be divided or combined in accordance with such notice.

 

(C)                Warrant Register. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose, in the name of
the record Holder hereof from time to time. The Company may deem and treat the
registered Holder of this Warrant as the absolute owner hereof for the purpose
of any exercise hereof or any distribution to the Holder, and for all other
purposes, absent actual notice to the contrary reasonably satisfactory to the
Company.

 

(D)                Transfer Restrictions. If, at the time of the surrender of
this Warrant in connection with any transfer of this Warrant, the transfer of
this Warrant shall not be registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws, the Company may require, as a condition of allowing such transfer,
that (i) the Holder or transferee of this Warrant, as the case may be, furnish
to the Company a written opinion of counsel (which opinion shall be in form,
substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws,
and (ii) the Holder or transferee execute and deliver to the Company an
investment letter in form and substance acceptable to the Company, and (iii) the
transferee be an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7), or (a)(8) promulgated under the Securities Act or a “qualified
institutional buyer” as defined in Rule 144A(a) promulgated under the Securities
Act.

 

10.                                            Lost, Stolen, Mutilated or
Destroyed Warrant. If this Warrant is lost, stolen, mutilated or destroyed, the
Company may, on such terms as to indemnity or otherwise as it may reasonably
impose (which shall, in the case of a mutilated Warrant, include the surrender
thereof), issue a new Warrant of like denomination and tenor as this Warrant so
lost, stolen, mutilated or destroyed. Any such new Warrant shall constitute an
original contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated or destroyed Warrant shall be at any time enforceable by
anyone.

 

11.                                            Notices, Etc. All notices
required or permitted hereunder shall be in writing and shall be deemed
effectively given: (A) upon personal delivery to the party to be notified,
(B) when sent by confirmed facsimile to the facsimile number specified in
writing by the recipient if sent during normal business hours of the recipient
on a Trading Day, if not, then on the next Trading Day, (C) the next Trading Day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the Company at the address listed on the signature page hereto and to
Holder at the applicable address set forth on the applicable signature page to
the Purchase Agreement or at such other address as the Company or Holder may
designate by ten days advance written notice to the other parties hereto. The
Company shall give written notice to the Holder at least 20 days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any

 

C-9

--------------------------------------------------------------------------------


 

Fundamental Transaction, dissolution or liquidation. The Company shall also give
written notice to the Registered Holders at least 20 days prior to the date on
which any Fundamental Transaction, dissolution or liquidation shall take place.

 

12.                                           Acceptance. Receipt of this
Warrant by the Holder shall constitute acceptance of and agreement to all of the
terms and conditions contained herein.

 

13.                                            Governing Law. This Warrant and
all rights, obligations and liabilities hereunder shall be governed by, and
construed in accordance with, the internal laws of the State of Delaware,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.

 

14.                                            Amendment Or Waiver. Any term of
this Warrant may be amended or waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and the Holder. No waivers of any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.

 

15.                                            Headings. The descriptive
headings of the several sections and paragraphs of this Warrant are inserted for
convenience only and do not constitute a part of this Warrant.

 

[Signature page follows]

 

C-10

--------------------------------------------------------------------------------


 

The Company has caused this Warrant to be executed by its duly authorized
officer as of            , 201 .

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

1 Cedar Brook Drive

 

Cranbury, NJ 08512

 

C-11

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF NOTICE OF EXERCISE

 

TO:                           AMICUS THERAPEUTICS, INC.

 

Reference is made to that certain Warrant to Purchase Common Stock, dated
            , 201 , No.     of a series of similar Warrants to Purchase Common
Stock (the “Warrant”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Warrant.

 

(1)         The undersigned hereby elects to purchase             shares of the
common stock, par value $.01 (the “Common Stock”), of Amicus Therapeutics, Inc.
(the “Company”) pursuant to the terms of the Warrant, and tenders herewith
payment of the Exercise Price in full, together with all applicable transfer
taxes, if any.

 

(2) Please issue the certificate for shares of the Common Stock in the name of:

 

 

(Print or type name)

 

Social Security or other Identifying Number:

 

 

 

Street Address:

 

 

 

City State Zip Code:

 

 

(3) If such number of shares shall not be all the shares purchasable upon the
exercise of the Warrants evidenced by this Warrant, a new warrant certificate
for the balance of such Warrants remaining unexercised shall be registered in
the name of and delivered to:

 

(4) The undersigned is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

 

Please insert social security or other identifying number:

 

 

(Print name and address)

 

Dated:                   , 20

 

 

 

 

 

(Signature)

 

 

 

 

 

(Print name)

 

 

C-12

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF ASSIGNMENT

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:

 

(Please Print)

 

Address:

 

(Please Print)

 

 

Dated:

                                                  , 20

 

Holder’s Signature:

 

 

Holder’s Address:

 

 

 

 

 

 

NOTE: The signature to this Form of Assignment must correspond with the name as
it appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

C-13

--------------------------------------------------------------------------------


 

Exhibit D

 

FORM OF GUARANTEE

 

GUARANTEE (this “Guarantee”) dated as of            , 201   by Amicus
Therapeutics, Inc., a Delaware corporation with its principal place of business
at 1 Cedar Brook Drive, Cranbury, New Jersey 08512 (“Guarantor”) in favor of
each of the Purchasers identified on the signatures pages hereto (each,
including their successors and permitted assigns, the “Purchasers”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Note and Warrant Purchase Agreement dated as of
February 19, 2016 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Note and Warrant
Purchase Agreement”) among the Guarantor, the Purchasers and Amicus Therapeutics
UK Limited, a private limited company incorporated under the laws of England and
Wales with company number 05541527 and its principal place of business at
Phoenix House, Oxford Road, Tatling End, Gerrards Cross, Buckinghamshire SL9 7AP
United Kingdom (“Amicus UK”), the Purchasers have agreed to purchase the Initial
UK Notes and any Additional Notes issued by Amicus UK (collectively, the
“Notes”) upon the terms and subject to the conditions set forth therein;

 

WHEREAS, Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the purchase of the Notes; and

 

WHEREAS, it is a condition precedent to the obligation of the Purchasers to
purchase the Notes that Guarantor shall have executed and delivered this
Guarantee to the Purchasers;

 

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Note and Warrant Purchase Agreement and to induce the Purchasers
to purchase the Notes under the Note and Warrant Purchase Agreement, Guarantor
hereby agrees with the Purchasers as follows:

 

1.                                      Defined Terms.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Note and Warrant Purchase Agreement and used herein shall have
the meanings given to them in the Note and Warrant Purchase Agreement.

 

(b)                                 “Guarantee” shall mean this Guarantee, as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

(c)                                  As used herein, the term “Obligations”
shall mean the obligations of Amicus UK and any of its successors and permitted
assigns under the Notes, including (a) the due and punctual payment of the
principal of, premium, if any, and interest on the Notes, whether at maturity,
by acceleration, redemption or otherwise.

 

D-1

--------------------------------------------------------------------------------


 

(d)                                 The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Guarantee shall refer to this
Guarantee as a whole and not to any particular provision of this Guarantee, and
Section references are to Sections of this Guarantee unless otherwise
specified.  The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.

 

(e)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

2.                                      Guarantee.

 

(a)                                 Subject to the provisions of Section 2(b),
Guarantor hereby, unconditionally and irrevocably, guarantees to the Purchasers,
the prompt and complete payment when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations. This Guarantee shall in all
respects be an irrevocable, absolute and unconditional guaranty of collection
and not a payment.

 

(b)                                 Anything herein or in any of the Notes or
the Note and Warrant Purchase Agreement or any of the other Transaction
Documents to the contrary notwithstanding, the maximum liability of Guarantor
hereunder and under the Notes shall in no event exceed the amount that can be
guaranteed by Guarantor under applicable laws relating to the insolvency of
debtors.

 

3.                                      No Subrogation.  Notwithstanding any
payment or payments made by Guarantor hereunder or any set-off or appropriation
and application of funds of Guarantor by the Purchasers, Guarantor shall not be
entitled to be subrogated to any of the rights of the Purchasers against Amicus
UK or any of its successors and permitted assigns or right of offset held by the
Purchasers for the payment of the Obligations, nor shall Guarantor seek or be
entitled to seek any contribution or reimbursement from Amicus UK or any of its
successors and permitted assigns in respect of payments made by Guarantor
hereunder, until all amounts owing to the Purchasers by Amicus UK or any of its
successors and permitted assigns on account of the Obligations under the Notes
are paid in full and the Notes are terminated.

 

4.                                      Amendments, etc. with Respect to the
Obligations; Waiver of Rights.  Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against Guarantor and
without notice to or further assent by Guarantor, (a) any demand for payment of
any of the Obligations made by the Purchasers may be rescinded by such party and
any of the Obligations continued, (b) the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Purchasers, (c) the Note and
Warrant Purchase Agreement, the other Transaction Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, and (d) any
collateral security, guarantee or right of offset at any time held by the
Purchasers for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released.  When making any demand hereunder against Guarantor,
the Purchasers may, but shall be under no obligation to, make a similar demand
on Amicus UK or any of its successors and permitted assigns.

 

5.                                      Guarantee Absolute and Unconditional. 
Guarantor waives any and all notice of, the creation, contraction, incurrence,
renewal, extension, amendment, waiver or accrual of any of the

 

D-2

--------------------------------------------------------------------------------


 

Obligations, and notice of or proof of reliance by the Purchasers upon this
Guarantee or acceptance of this Guarantee, and the Obligations or any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended, waived or accrued, in reliance upon this Guarantee;
and all dealings between Amicus UK and Guarantor, on the one hand, and the
Purchasers, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon this Guarantee.  Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon Amicus UK, any of its successors or permitted assigns, or
Guarantor with respect to the Obligations.  Guarantor understands and agrees
that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Note and Warrant Purchase Agreement, any
other Transaction Document, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Purchasers, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by Amicus UK or any of its successors or
permitted assigns against the Purchasers or (c) any other circumstance
whatsoever (other than payment in full) that constitutes, or might be construed
to constitute, an equitable or legal discharge of Amicus UK or its successors
and permitted assigns for the Obligations, or of Guarantor under this Guarantee,
in bankruptcy or in any other instance.  This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon Guarantor and the successors and assigns thereof, and shall inure to
the benefit of the Purchasers, and its successors, indorsees, transferees and
assigns, until all the Obligations shall have been satisfied by payment in full
and the Notes shall be terminated.

 

6.                                      Reinstatement.  This Guarantee shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Purchasers upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Amicus UK, its
successors or permitted assigns, or Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Amicus UK, its successors or permitted assigns, or Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

7.                                      Payments.  Guarantor hereby guarantees
that payments hereunder will be paid to the Purchasers without set-off or
counterclaim in U.S. dollars.

 

8.                                      Notices.  All notices, requests and
demands pursuant hereto shall be made in accordance with Section 8.13 of the
Note and Warrant Purchase Agreement.

 

9.                                      Counterparts.  This Guarantee may be
executed by one or more of the parties to this Guarantee on any number of
separate counterparts (including by facsimile or other electronic transmission),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

 

10.                               Severability.  Any provision of this Guarantee
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.                               Integration.  This Guarantee represents the
agreement of Guarantor and the Purchasers with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Purchasers relative to the subject matter hereof not expressly set forth
or referred to herein or in the other Transaction Documents.

 

D-3

--------------------------------------------------------------------------------


 

12.                               Amendments in Writing; No Waiver; Cumulative
Remedies.

 

(a)                                 Except as provided herein, none of the terms
or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and the
Purchasers.

 

(b)                                 No failure to exercise, nor any delay in
exercising, on the part of the Purchasers, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Purchasers of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Purchasers would
otherwise have on any future occasion.

 

(c)                                  The rights, remedies, powers and privileges
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

 

13.                               Successors and Assigns.  This Guarantee shall
be binding upon the successors and assigns of Guarantor and shall inure to the
benefit of the Purchasers and its successors and assigns except that Guarantor
may not assign, transfer or delegate any of its rights or obligations under this
Guarantee without the prior written consent of the Purchasers.

 

14.                               Governing Law.  This Guarantee and all rights,
obligations and liabilities hereunder shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

[Remainder of Page Intentionally Left Blank]

 

D-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the day and year first above written.

 

 

 

AMICUS THERAPEUTICS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

1 Cedar Brook Drive

 

 

Cranbury, NJ 08512

 

D-5

--------------------------------------------------------------------------------


 

Acknowledged by

 

PURCHASERS:

 

 

 

 

 

Redmile Capital Fund, LP

 

 

 

 

 

By: Jeremy Green

 

Title:

Managing Member of the General Partner and the Investment Manager

 

 

 

 

 

Redmile Capital Offshore Fund, Ltd.

 

 

 

 

 

By: Jeremy Green

 

Title: Managing Member of the Investment Manager

 

 

 

 

 

Redmile Capital Offshore Fund II, Ltd.

 

 

 

 

 

By: Jeremy Green

 

Title: Managing Member of the Investment Manager

 

 

 

 

 

Redmile Special Opportunities Fund, Ltd.

 

 

 

 

 

By: Jeremy Green

 

Title: Managing Member of the Investment Manager

 

 

 

 

 

P Redmile Ltd.

 

 

 

 

 

By: Jeremy Green

 

Title:

As Managing Member of Redmile Group, LLC — Investment Adviser to P Redmile Ltd.

 

 

D-6

--------------------------------------------------------------------------------